  Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 1 of 93 PageID 1




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA


 Rickey Schmidt,

                            Plaintiff,
      -against-
                                                          CIVIL ACTION NO.

 MERCK & CO., INC.;
 MERCK SHARP AND DOHME CORP.; and                         JURY TRIAL DEMANDED
 McKESSON CORP.,

                           Defendants




                                           COMPLAINT

            Plaintiff, by and through the undersigned attorneys, alleges as follows:

                                               PARTIES

       1.         At all times relevant to this action Plaintiff Rickey Schmidt was and is a citizen

of the State of Florida.

       2.         At all relevant times to this action, as further detailed herein, Defendants MERCK

& CO., INC., MERCK SHARP & DOHME CORP., McKESSON CORP. (collectively,

“Defendants”), and each of them, introduced into interstate commerce the ZOSTAVAX vaccine,

which was to be administered to individuals and consumers throughout the United States.

       3.         Defendant MERCK & CO., INC. (“Merck”) is a New Jersey corporation with its

principal place of business located at 2000 Galloping Hill Road, Kenilworth, New Jersey 07033.

       4.         At all relevant times, Merck designed, researched, developed, manufactured, tested,

labeled, advertised, promoted, marketed, sold, supplied, distributed, and/or introduced into the




                                                    1
  Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 2 of 93 PageID 2




stream of commerce the ZOSTAVAX vaccine, to be administered to consumers throughout the

United States.

       5.        “Merck” shall include and refer to all subsidiaries, affiliates, divisions, franchises,

partners, joint venturers, organizational units of any kind, predecessors-in-interest including but

not limited to Schering-Plough Corporation, successors, assigns, officers, directors, employees,

agents and representatives of Merck.

       6.        Defendant MERCK SHARP & DOHME CORP. (“MSD”), is a wholly-owned

subsidiary of Merck and part of the Merck family of companies.

       7.        MSD is a New Jersey corporation organized with its principal place of business

located at 2000 Galloping Hill Road, Kenilworth, New Jersey 07033.

       8.        At all relevant times, MSD, individually through its predecessors and through the

actions of Merck, designed, researched, developed, manufactured, tested, labeled, advertised,

promoted, marketed, sold, supplied, distributed, and/or introduced into the stream of commerce

the ZOSTAVAX vaccine, to be administered to consumers throughout the United States.

       9.        “MSD” shall include and refer to all predecessor(s)-in-interest including but not

limited to Schering Plough Corporation, successor(s)-in-interest, assigns, officers, directors,

employees, agents, subsidiaries, affiliates, divisions, franchises, partners, joint venturers, and/or

representatives of MSD.

       10.       Defendant McKesson Corp. (“McKesson”) is a Delaware Corporation with its

principal place of business at 2710 Gateway Oaks Drive, Sacramento, California 95833.

       11.       At all relevant times, McKesson, individually as an agent of Merck and/or MSD,

packaged, labeled, re-packaged, marketed, promoted, supplied, distributed, sold, and/or introduced




                                                   2
  Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 3 of 93 PageID 3




into the stream of commerce the ZOSTAVAX vaccine to consumers nationwide, including to the

Plaintiff and/or Plaintiff’s healthcare providers.

        12.     At all relevant times, McKesson developed and disseminated marketing materials

including, but not limited to, product inserts, prescribing guidelines, labels, Vaccine Information

Sheets, brochures, pamphlets, and other promotional materials for ZOSTAVAX.

        13.     “Healthcare providers” where used hereinafter, shall refer to all pharmacists,

prescribing physicians, treating physicians, nurse practitioners, person who administered

ZOSTAVAX to Plaintiff, and any other medical professional who saw, diagnosed, treated, and or

prescribed medications or vaccinations to Plaintiff in connection with ZOSTAVAX, shingles,

zoster-related conditions, and/or the injuries alleged herein.

                                 JURISDICTION AND VENUE

        14.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. §1332 as to the

claims of the Plaintiff.

        15.     Complete diversity exists between all named parties in this action.

        16.     The amount in controversy alleged by Plaintiff exceeds seventy-five thousand

dollars ($75,000.00).

        17.     The National Childhood Vaccine Injury Act of 1986 (“Vaccine Act”), 42 U.S.C. §§

300aa-1 et seq. does not preempt Plaintiff from filing this Complaint:

                a. Pursuant to §11(c)(1)(A) of the Vaccine Act, the Vaccine Court has
                   jurisdiction to only hear cases listed on the Vaccine Injury Table.
                b. The ZOSTAVAX vaccine is not a vaccine listed in the Vaccine
                   Injury Table.

    AGENCY, ALTER-EGO, VICARIOUS, SUCCESSOR, AND CO-CONSPIRATOR
   LIABILITY OF EACH DEFENDANT DUE TO THE RELATIONSHIPS BETWEEN
                      MERCK, MSD, AND McKESSON

        18.     Plaintiff incorporates by reference all prior allegations.
                                                     3
  Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 4 of 93 PageID 4




        19.     Each Defendant is individually, as well as jointly and severally, liable to Plaintiff

for Plaintiff’s damages.

        20.     Plaintiff would not have an adequate remedy if Merck, MSD, and McKesson were

not named parties in this action.

        21.     There exists and, at all times herein mentioned, a unity of interest in ownership

between Merck and MSD.

        22.     Merck and MSD are not distinct corporate entities: the assets of Merck and MSD

are common to both entities; Merck and MSD share and use facilities to conduct and engage in

business activities; the business operations of Merck and MSD are the same; the employees and

officers of Merck and MSD are largely the same people; the principal place of business of Merck

and MSD is the same; the same bank accounts are used by Merck and MSD for business and other

operations; Merck and MSD have no separate corporate formalities that exist or are observed.

        23.     No individuality and separateness exist between Merck and MSD; and any

individuality and separateness of Merck and MSD that may have formerly existed has ceased.

        24.     As such, sufficient grounds exist for disregarding the corporate form and extending

liability to MSD and Merck, for the acts of the other, through piercing the corporate veil, alter ego

liability, vicarious liability, and/or successor liability.

        25.     Adherence to the fiction of the separate existence Merck and MSD as entities

distinct from each other will permit an abuse of corporate privilege and would sanction a fraud

and/or promote injustice.

        26.     At all times herein mentioned, the officers and/or directors of Merck and MSD

mentioned or referred to herein participated in, authorized and/or directed the production and

promotion of the ZOSTAVAX vaccine when they knew, or with exercise of reasonable care and



                                                     4
  Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 5 of 93 PageID 5




diligence should have known, of the hazards and dangerous propensities of said products, and

thereby actively participated in the tortious conduct that results in the injuries suffered by Plaintiff.

        27.     MSD and Merck exercised, and continues to exercise, complete and domination of

the finances, policy, and business practices regarding the ZOSTAVAX vaccine of McKesson to

such an extent that McKesson has no separate mind, will or existence of its own.

        28.     The aforesaid control was used by Merck and/or MSD to negligently design,

research, develop, manufacture, test, label, advertise, promote, market, sell, supply, distribute,

and/or introduce into the stream of commerce ZOSTAVAX vaccine for use by individuals like

Plaintiff and Plaintiff’s healthcare providers.

        29.     As such, there are sufficient grounds, in and of themselves, to extend liability to

Merck and/or MSD for the acts of McKesson regarding the design, research, development,

manufacture, testing, labeling, advertising, promotion, marketing, sale, supply, distribution, and/or

introduction into the stream of commerce of the ZOSTAVAX vaccine.

        30.     McKesson created, developed, and implemented the marketing strategy to promote

and sell and distribute the ZOSTAVAX vaccine nationwide.

        31.     McKesson, as Merck’s agent, created, developed, and implemented the marketing

strategy to promote and sell and distribute the ZOSTAVAX vaccine nationwide.

        32.     McKesson, as MSD’s agent, created, developed, and implemented the marketing

strategy to promote and sell and distribute the ZOSTAVAX vaccine nationwide.

        33.     McKesson developed the “Vaccine Information Statement” for the ZOSTAVAX

vaccine with Merck for distribution nationwide.

        34.     McKesson published the ZOSTAVAX “Vaccine Information Statement.”

        35.     McKesson disseminated the ZOSTAVAX “Vaccine Information Statement.”



                                                   5
  Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 6 of 93 PageID 6




       36.     Merck and/or MSD impliedly and explicitly consented to have McKesson act on

Merck and/or MSD’s behalf with regard to the packaging, labeling, re-packaging, marketing,

promotion, supply, distribution, sale, and/or introduction into the stream of commerce of the

ZOSTAVAX vaccine throughout the United States.

       37.     Merck and MSD manifested McKesson’s authority to act on Merck’s and MSD’s

behalf by allowing McKesson to create, develop, and implement the marketing strategy and

campaign for the ZOSTAVAX vaccine.

       38.     Merck and/or MSD manifested the authority of McKesson to act on Merck’s and/or

MSD’s behalf by allowing McKesson to create, develop, publish, and disseminate the “Vaccine

Information Statement” for the ZOSTAVAX vaccine.

       39.     Merck and/or MSD manifested the authority of McKesson to act on Merck’s and/or

MSD’s behalf by allowing McKesson to develop, publish, and disseminate marketing and

promotional materials for the ZOSTAVAX vaccine.

       40.     McKesson exercised, and continues to exercise, complete control, and/or equal

participation in the policy and business practices of Merck and/or MSD regarding the packaging,

labeling, re-packaging, marketing, promoting, supply, distribution, sale, and/or introduction into

the stream of commerce of the ZOSTAVAX vaccine to such an extent that Merck and/or MSD

and McKesson have no separate mind(s), will or own existence in this regard.

       41.     McKesson used the aforesaid control over Merck and MSD, acting as an agent of

Merck and MSD, to negligently package, label, re-package, market, promote, supply, distribute,

sell, and/or introduce into the stream of commerce the ZOSTAVAX vaccine for use by consumers

like Plaintiff and Plaintiff’s healthcare providers.




                                                   6
  Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 7 of 93 PageID 7




       42.     As such, sufficient grounds exist to extend liability to Merck and/or MSD for the

acts of McKesson regarding the packaging, labeling, re-packaging, marketing, promotion, supply,

distribution, sale, and/or introduction into the stream of commerce of the ZOSTAVAX vaccine.

       43.     McKesson knew or should have known that the ZOSTAVAX vaccine that it

packaged, labeled, re-packaged, marketed, promoted, supplied, distributed, sold, and/or introduced

into the stream of commerce was not safe for human use and/or consumption.

       44.     McKesson is liable for all misrepresentations made by Merck and/or MSD because

McKesson is the business partner and agent of Merck and MSD.

       45.     McKesson knew or should have known that the misrepresentations and omissions

regarding the ZOSTAVAX vaccine Merck, MSD, and it made as alleged herein were false.

       46.     As such, sufficient grounds exist to extend liability for Merck’s acts and omissions

to McKesson because Merck and McKesson are alter egos of each other.

       47.     As such, sufficient grounds exist to extend liability for MSD’s acts and omissions

to McKesson because MSD and McKesson are alter egos of each other.

       48.     As such, sufficient grounds exist to extend liability for Merck’s acts and omissions

to McKesson because Merck and McKesson are agents of each other.

       49.     As such, sufficient grounds exist to extend liability for MSD’s acts and omissions

to McKesson because MSD and McKesson are agents of each other.

     ESTOPPEL FROM PLEADING STATUTES OF LIMITATIONS OR REPOSE

       50.     Plaintiff incorporates by reference all prior allegations.

       51.     Plaintiff brings these claims within the applicable statute of limitations because

Plaintiff and Plaintiff’s healthcare providers did not discover and could not reasonably discover

the defects and unreasonably dangerous condition of the ZOSTAVAX vaccine.



                                                 7
  Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 8 of 93 PageID 8




       52.     Plaintiff’s ignorance of the defective and unreasonably dangerous nature of the

ZOSTAVAX vaccine and the causal connection between these defects and Plaintiff’s injuries and

damages is due to Defendants’ fraudulent conduct.

       53.     Each Defendant’s fraudulent conduct includes intentional concealment of material

information from the public, and intentional misrepresentation of material information and/or

downplay of the serious threat to public safety that the ZOSTAVAX vaccine presents.

       54.     Defendants intentionally concealed material information including but not limited

to the fact that the ZOSTAVAX vaccine had not been demonstrated to be safe or effective; that

the ZOSTAVAX vaccine is not effective at permanently preventing shingles or any related

injuries; and that the ZOSTAVAX vaccine carried with it the serious risks and dangerous defects

described herein.

       55.     Defendants’ fraudulent conduct was directed at Plaintiff, Plaintiff’s healthcare

providers, pharmacists, the medical community, the general consuming public, and the U.S. Food

and Drug Administration (“FDA”).

       56.     Each Defendant had a duty to disclose the fact that the ZOSTAVAX vaccine was

not safe or effective; was defective; was unreasonably dangerous; and that being inoculated with

the ZOSTAVAX vaccine as a measure of routine health maintenance and prevention carried the

above-described risks.

       57.     Any applicable statute of limitations has been tolled by the knowing and active

concealment and denial of the facts as alleged herein by the Defendants.

       58.     Plaintiff has been kept ignorant of vital information essential to the pursuit of these

claims, without any fault or lack of diligence on Plaintiff’s part.

       59.     Any applicable statute of limitations has been tolled because Plaintiff could not



                                                  8
  Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 9 of 93 PageID 9




reasonably have discovered the injury and/or its cause until shortly before this action was filed.

       60.     Each Defendant is estopped from relying on any statutes of limitation or repose

affirmative defense by virtue of each Defendant’s unclean hands, acts of fraudulent concealment,

and affirmative misrepresentations and omissions of material fact.

                                  FACTUAL BACKGROUND

       61.     The ZOSTAVAX vaccine was designed, developed, manufactured, marketed,

distributed, and sold with the intended purpose of long-term prevention and protection against

shingles and other zoster-related conditions and disease.

                                                Shingles

       62.     Varicella-zoster virus (“VZV”) causes chickenpox.

       63.     Once VZV causes chickenpox, the VZV remains inactive (dormant) in the nervous

system, in the sensory neurons of dorsal root and cranial nerve ganglia, for many years.

       64.     When reactivated, VZV causes shingles, also known as or herpes zoster (“HZ”).

       65.     VZV can be reactivated due to factors such as disease, stress, aging, and immune

modulation caused by vaccination.

       66.     VZV reactivates in aging individuals whose immune responses against VZV

decline, producing shingles.

       67.     One in three people in the United States will develop shingles during their lifetime.

       68.     Approximately 99% of persons aged fifty years and older are infected with VZV.

This is because nearly all of us had chickenpox as children.

       69.     Nearly one million cases of shingles are reported annually in the United States.

       70.     Shingles occurs at a rate of three to seven times higher in individuals age 50 years

and older than in the rest of the population.



                                                   9
Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 10 of 93 PageID 10




       71.     Shingles can often lead to additional complications, such as post herpetic neuralgia,

which is a painful and long-lasting and recurrent neurological condition that affects nerve fibers

and skin; those suffering from post-herpetic neuralgia often complain of burning pain that lasts

long after the visual rash and blisters from shingles go away.

       72.     In addition to post herpetic neuralgia, shingles can lead to other serious

complications, such as scarring, bacterial superinfection, ocular and neurological injuries,

allodynia, cranial and motor neuron palsies, pneumonia, encephalitis, visual impairment, hearing

loss, and death.

                            ZOSTAVAX Vaccine – A Live Vaccine

       73.     The four main types of vaccines are live-attenuated vaccines; inactivated vaccines;

toxoid vaccines; and subunit, recombinant, polysaccharide, and conjugate vaccines.

       74.     Inactivated vaccines are vaccines that use the killed version of the germ that causes

a disease.

       75.     Live virus vaccines use a weakened (or attenuated) form of the virus that causes a

disease.

       76.     ZOSTAVAX is a live-attenuated vaccine which contains VSV in reduced

virulence.

       77.     One of the risks of using a live vaccine is transmission of the vaccine virus to the

recipient.

       78.     Live-attenuated vaccines carry a serious, high risk of transmitting the live virus’s

disease to individuals with weakened immune systems, long-term health problems, or who have

had an organ transplant.




                                                10
Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 11 of 93 PageID 11




        79.      Once injected, an attenuated live virus has been shown to recombine into more

virulent strains causing disease.

        80.      Because ZOSTAVAX is a live-attenuated vaccine, it experiences potency loss

during its “shelf life” – after its manufacture but before its use.

        81.      The ZOSTAVAX vaccine’s potency loss during a shelf life of eighteen (18) to

twenty (20) months is between 50% and 80%.

        82.      Merck and MSD knew that the end-expiry of eighteen months “is required to obtain

CDC contracts” for ZOSTAVAX.

        83.      Merck and MSD knew that ZOSTAVAX’s 18-month shelf life’s potency loss

“requires a significant overfill to remain portent at the end of the expiration period.”

        84.      Merck and MSD acknowledged that “[t]his would necessitate a minimum release

specification of 41,000 PFU (with a 67,000 PFU target and a 110,000 PFU maximum release

potency).”

        85.      Live-attenuated vaccines also risk being under-attenuated (not weakened enough)

or over-attenuated (weakened too much).

        86.      Under-attenuated vaccines carry the high risk of inducing the disease the vaccine is

intended to prevent.

        87.      Under-attenuated live VZV has been shown to reactivate.1

        88.      Over-attenuated vaccines are not effective to offer protection against the disease

the vaccine is designed to prevent.

        89.      The vaccine virus in ZOSTAVAX is known to become dormant in nerve tissue.



1
 Leggiadro, R. J. (2000). “Varicella Vaccination: Evidence for Frequent Reactivation of the Vaccine Strain in Healthy
Children.” The Pediatric Infectious Disease Journal, 19(11), 1117–1118; Krause, P. R., & Klinman, D. M. (2000).
Nature Medicine, 6(4), 451–454.

                                                        11
Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 12 of 93 PageID 12




          90.      ZOSTAVAX is manufactured from the same virus strain and by the same process

used to produce Merck’s chicken-pox vaccine, VARIVAX.

          91.      ZOSTAVAX is a highly concentrated version of Merck’s chickenpox vaccine,

VARIVAX, containing 14 times the dose of the attenuated live VZV virus than VARIVAX.

                                         ZOSTAVAX’s FDA Approval

          92.      In May of 2006, the FDA approved the ZOSTAVAX vaccine to be marketed and

sold in the United States for the prevention of shingles in adults.

          93.      ZOSTAVAX was initially approved to be marked for the “the prevention of herpes

zoster (shingles) in individuals 60 years of age and older when administered as a single-dose.”2

          94.      In March 2011, ZOSTAVAX was approved for prevention of shingles in adults

aged fifty (50) years of age and older.

          95.      The Center for Disease Control and Prevention (“CDC”) does not recommend

Zostavax for people aged 50 to 59 years old.

          96.      It is the CDC’s position that, “Protection from this shingles vaccine lasts about 5

years, so adults vaccinated before they are 60 years old might not be protected later in life when

the risk for shingles and its complications are greatest.”

          97.      The clinical studies for VARIVAX, a vaccine that was already approved by the

FDA, were used to support Merck’s BLA to the FDA for approval of ZOSTAVAX.

          98.      FDA approval of the ZOSTAVAX vaccine was based, in large part, on the results

of the Shingles Prevention Study (“SPS”) supported by Merck.

          99.      Merck’s SPS reported that ZOSTAVAX use reduced the incidence of postherpetic

neuralgia by 66.5%.3


2
    FDA Approval Letter, May 25, 2006.
3
    Id.

                                                   12
Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 13 of 93 PageID 13




        100.       The methods utilized in the SPS are unreliable.

        101.       The methods utilized in the SPS to study and analyze the safety and efficacy of the

ZOSTAVAX vaccine excluded material data regarding adverse events associated with

ZOSTAVAX use, including suspected cases of shingles.

        102.       The approval granted by the FDA to allow the selling and marketing of the

ZOSTAVAX vaccine came with certain post-marketing commitments that Merck and/or MSD

agreed to complete, among other things, to ensure the safety of this vaccine. These included the

following:

                       i. A randomized, placebo-controlled safety study to assess the rates of serious
                          adverse events in 6,000 people receiving the vaccine as compared to 6,000
                          who receive a placebo.
                      ii. An observational study using a health maintenance organization (“HMO”)
                          and 20,000 vaccinated people to address safety issues in the course of
                          clinical practice. This study is specifically to detect “potential safety signals
                          following administration of ZOSTAVAX.” This study was to be submitted
                          to the FDA by December 2008.
        103.       Shingles was a noted occurrence with ZOSTAVAX use during ZOSTAVAX’s

clinical trials.

        104.       ZOSTAVAX is not, and never has been, FDA-approved to be marketed or sold for

the prevention of post herpetic neuralgia.

        105.       ZOSTAVAX is not, and never has been, FDA-approved to be marketed or sold for

pain management for shingles or post herpetic neuralgia.

        106.       Documented adverse reactions to vaccines must be reported to the federal

government in a compulsory and mandated database, VAERS.

        107.       Since ZOSTAVAX’s introduction in 2006, VAERS regarding use of the

ZOSTAVAX vaccine appeared in significant numbers, addressing various adverse effects




                                                     13
Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 14 of 93 PageID 14




including, but not limited to, viral infection resulting in disease of the central nervous system,

including acute disseminated encephalomyelitis.

        108.     As of September of 2015, VAERS received over 1,000 submissions received of

serious adverse event reports regarding the ZOSTAVAX vaccine, including but not limited to:

recurrent instances of myalgia; arthralgia; lymphadenopathy; rash; actinic keratosis; severe

cutaneous disease; peripheral neuropathy; cellulitis; herpes keratitis resulting in vision loss; facial

paralysis; pneumonia; brain inflammation (encephalitis); and death.

        109.     Since its approval, the ZOSTAVAX vaccine’s package insert and/or prescribing

information changed several times to include additional adverse reactions and/or risks associated

with ZOSTAVAX use.

        110.     On or about November 16, 2009, the ZOSTAVAX vaccine’s package insert, patient

information sheet, and prescribing information was changed to include the following risks:

“injection site rash, injection site urticaria, arthralgia, and myalgia.”

        111.     On or about July 13, 2011, CBER approved MSD’s proposed changes to the

package insert to amend Section 6.2 of the ZOSTAVAX vaccine’s package insert, which lists

“VZV Rashes Following Vaccination,” to include the term "‘varicella’ referring to the 2 rashes

previously identified as varicella-like.”

        112.     On or about August 28, 2014, the ZOSTAVAX vaccine’s Package Insert and

prescribing information was approved for change to include: “infections and infestations: Herpes

zoster (vaccine strain)” under Section 6.3 (“Post-Marketing Experience”), which lists adverse

reactions identified during post-marking use of ZOSTAVAX,4 and to add “Shingles” in the “What

are the possible side effects of ZOSTAVAX?” section.


4
 All versions of the ZOSTAVAX vaccine’s Package Insert, Section 6.3, expressly state that “Because these reactions
are reported voluntarily from a population of uncertain size, it is generally not possible to reliably estimate their

                                                        14
Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 15 of 93 PageID 15




         113.     On or about February 17, 2016, the prescribing information for ZOSTAVAX was

changed to add the following risk: “Eye Disorders: necrotizing retinitis (patients of

immunosuppressive therapy).”

         114.     The prescribing information for ZOSTAVAX contains a warning that

“[t]ransmission of vaccine virus may occur between vaccinees and susceptible contacts.”

         115.     The risk of transmission of the vaccine virus is due to active viral infection in

individuals receiving the ZOSTAVAX vaccine.

         116.     The vaccine virus in ZOSTAVAX is known to become dormant in nerve tissue.

         117.     The CDC states that live-attenuated virus vaccines should not be administered

within four weeks of each other. Commonly administered live-vaccines, all of which are in the

category of live-attenuated vaccinations posing potential interactions if administered too closely

in time with the ZOSTAVAX vaccine, include: Measles, Mumps and Rubella vaccine (“MMR”);

Rotavirus vaccine; Vaccina vaccine; and the Influenza Vaccine (“Flumist”). Receiving any of

these vaccines too closely together can decrease the efficacy of the ZOSTAVAX vaccine.

         118.     Being inoculated with the ZOSTAVAX vaccine too closely in time to the

pneumococcal vaccine (“P23”) is known to reduce the immune system’s response to the

ZOSTAVAX vaccine.

         119.     While the prescribing information furnished with ZOSTAVAX mentions decreased

efficacy with the pneumococcal vaccine, as of the present, the patient information sheet, label, and

prescribing information distributed with the ZOSTAVAX vaccine does not adequately, if at all,

address the potential risk of interactions between ZOSTAVAX and other common vaccinations,

such as the Flumist influenza vaccination.


frequency or establish a causal relationship to the vaccine” implying that no causal relationship should be drawn from
the list of reactions identified therein.

                                                         15
Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 16 of 93 PageID 16




                                     Vaccine Efficacy of ZOSTAVAX

         120.     Consumers and patients used the ZOSTAVAX vaccine with the intention to have

permanent protection from herpes zoster based on Defendants’ representations.

         121.     Merck’s study, the SPS, found that ZOSTAVAX was overall 51% effective at

preventing shingles in adults aged 60 years and older.

         122.     The effectiveness of the ZOSTAVAX vaccine decreases with advancing age: the

SPS results showed that ZOSTAVAX was 41% effective in adults aged 70 through 79 years and

only 18% effective in adults aged 80 years and older.

         123.     The effectiveness of the ZOSTAVAX vaccine rapidly decreases over time after

inoculation: its effectiveness four years post-inoculation has been reported to be as low as 19%

effective,5 and after eight years post-inoculation, the ZOSTAVAX vaccine’s effectiveness has

been shown to be 4% and not statistically significant.

         124.     In 2012, the results of Merck’s Short-Term Persistence Substudy (“STPS”) were

evaluated, utilizing Merck’s selective “case determination” in its method, and Merck reported that

ZOSTAVAX’s efficacy after four or more years post-inoculation decreased from 51% to 39.6%,

“although the differences were not statistically significant.” 6

         125.     Merck reported that the STPS concluded that ZOSTAVAX’s vaccine efficacy was

“statistically significant for the incidence of HZ and the HZ burden of illness through year 5” with

its efficacy uncertain beyond that point.7




5
  Izurieta, HS, et al. (2017). “Effectiveness and Duration of Protection Provided by the Live-attenuated Herpes Zoster
Vaccine in the Medicare Population Ages 65 Years and Older.” Clin Infect Dis. 2017 Mar 15;64(6):785-793.
6
  Schmader KE (2012). “Persistence of the efficacy of zoster vaccine in the shingles prevention study and the short-
term persistence substudy.” Clin Infect Dis. 2012 Nov 15; 55(10):1320-8.
7
  Id.

                                                         16
Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 17 of 93 PageID 17




         126.     In 2015, Merck’s post-FDA approval Long-Term Persistence Substudy (“LTPS”)

regarding ZOSTAVAX showed that its efficacy after four or more years post-inoculation was as

low as 21%.8

         127.      Merck’s LTPS nonetheless reported that ZOSTAVAX’s “statistically significant

vaccine efficacy for incidence of HZ persisted” for eight years post-vaccination.9

         128.     In 2016, a CDC-funded retrospective cohort study showed that the ZOSTAVAX

vaccine’s efficacy four or more years post-inoculation was approximately 24%, rendering it

useless to prevent shingles at that time.10

         129.     In 2017, Merck’s own retrospective cohort study found that the ZOSTAVAX

vaccine’s efficacy four or more years post-inoculation was as low as 34% in 60 to 69-year-old

adults and 29% in 70 to 79-year-old adults.11

         130.     Merck’s retrospective cohort study’s 2017 results reported that ZOSTAVAX’s

vaccine efficacy waned from 47.2% in the second year after vaccination “more gradually through

year eight” – at which point Merck reported that its efficacy was found to be 31.8%.12

         131.     In 2017, an FDA-funded retrospective cohort study showed that the ZOSTAVAX

vaccine’s efficacy four years post-inoculation was much lower than Merck’s findings: after four

years, ZOSTAVAX’s efficacy was only 19%, rendering it useless to prevent shingles at that time.13




8
   Morrison, VA, et al. (2015). “Long-term persistence of zoster vaccine efficacy.” Clin Infect Dis. 2015 Mar
15;60(6):900-9.
9
  Id. (emphasis added).
10
   Tseng, HF, et al. (2016). “Declining Effectiveness of Herpes Zoster Vaccine in Adults Aged ≥60 Years.” J Infect
Dis. 2016 Jun 15; 213(12):1872-5.
11
   Baxter, R., et al. (2018). “Long-Term Effectiveness of the Live Zoster Vaccine in Preventing Shingles: A Cohort
Study.” Am J Epidemiol. 2018 Jan 1;187(1):161-169.
12
   Id.
13
   Izurieta, HS, et al. (2017). “Effectiveness and Duration of Protection Provided by the Live-attenuated Herpes Zoster
Vaccine in the Medicare Population Ages 65 Years and Older.” Clin Infect Dis. 2017 Mar 15;64(6):785-793.

                                                         17
Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 18 of 93 PageID 18




        132.    The CDC published, in its updates on its recommendations for use of the herpes

zoster vaccine, that the ZOSTAVAX vaccine wanes in efficacy within five years, having almost

no remaining preventative effects after seven years.

        133.    The CDC does not recommend ZOSTAVAX for people aged 50 to 59 years old

because “[p]rotection from this shingles vaccine lasts about 5 years, so adults vaccinated before

they are 60 years old might not be protected later in life when the risk for shingles and its

complications are greatest.”14

        134.    The instructions for use and information regarding the ZOSTAVAX vaccine

indicate that only one inoculation is recommended.

        135.    The instructions for use and information regarding the ZOSTAVAX vaccine does

not recommend its users, consumers, patients administrators, or prescribers to re-vaccinate for the

prevention of adult shingles.

        136.    No booster dose exists for the ZOSTAVAX vaccine.

                                Non-Live Alternative Zoster Vaccine

        137.    The methods of producing a non-live-attenuated zoster vaccine were available and

known to Merck and MSD since at least 1982.

        138.    Merck has held multiple patents for methods of producing non-live VZV/shingles

vaccines since 1984.

        139.    Since at least 1999, Merck knew that non-live zoster vaccines are as effective as a

live-attenuated virus zoster vaccine.

        140.    Non-live zoster vaccines also maintain efficacy post-inoculation.




14
     June 18, 2018 CDC Update, “Shingles Zostavax Vaccination – What You Should Know.”
(https://www.cdc.gov/vaccines/vpd/shingles/public/zostavax/index.html) (last visited September 13, 2018).

                                                   18
Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 19 of 93 PageID 19




         141.    Unlike the live-attenuated zoster vaccine ZOSTAVAX, a non-live-attenuated

zoster vaccine is safe and effective for use in even immunocompromised patients.

         142.    Non-live-attenuated vaccines carry no risk of transmission of the virus to their

users.

         143.    Non-live zoster vaccines carry no risk of reactivating the VZV virus and inducing

shingles after inoculation.

         144.    As early as 2004, Merck conducted studies using a heat-inactivated VZV vaccine

that was found to significantly reduce the risk of herpes zoster.

         145.    The proportion of subjects in Merck’s heat-inactivated formulations of zoster

vaccine studies that reported systemic adverse experience was higher in recipients of the live

attenuated vaccine (51.2%) than the heat-inactivated vaccine (40%).

         146.    Merck conducted studies on immunocompromised individuals using an inactivated

shingles vaccine.15

         147.    In February 2017, Merck announced the results of one of its inactivated VZV

vaccine studies on immunocompromised subjects (Study NCT01229267) (“First Phase 3 Trial”),

which found that the inactivated vaccine reduced the incidence of confirmed herpes zoster cases

by an estimated 64%.

         148.    Merck’s First Phase 3 Trial’s results showed a reduction of other herpes zoster

complications by an estimated 73.5%.

         149.    Because Merck’s First Phase 3 Trial’s subjects are immunocompromised, they

were at a six times greater risk of developing shingles than the general population.




15
  “A Phase III Randomized, Placebo-Controlled, Clinical Trial to Study the Safety and Efficacy of V212 in Adult
Patients with Solid Tumor or Hematologic Malignancy.” June 30, 2015.

                                                      19
Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 20 of 93 PageID 20




        150.    ZOSTAVAX, however, is not indicated in immunocompromised individuals

because ZOSTAVAX is a live-attenuated vaccine.

        151.    Shingrix, which was recently approved by the FDA for the prevention of shingles

in adults 50 years and older, is a non-live vaccine which is much more effective at preventing

shingles and also considered likely safe to administer to immunocompromised individuals.

        152.    Shingrix is administered as a two-dose vaccine series.

        153.    Shingrix is overall 97.2% effective; 96.6% in persons aged 50 to 59 years; 97.4%

for persons aged 60 to 69; and 97.9% for persons aged 70 years and older.

        154.    Vaccine efficacy for Shingrix in subjects aged 50 years and older was 93.1% four

years post-vaccination.

        155.    Vaccine efficacy for Shingrix in subjects who received Shingrix at the age of 70

years or older is 85.1% four years post-vaccination.

        156.    On October 25, 2017, the Advisory Community on Immunization Practices

(“ACIP”) voted in favor of three recommendations for the use of Shingrix for the prevention of

shingles.

        157.    The CDC adopted these recommendations, issuing a public advisory statement that

for adult shingles prevention, “Shingrix is the preferred vaccine, over Zostavax. . .”16

        158.    The CDC recommends that all healthy adults 50 years and older receive Shingrix

“even if in the past you . . . received Zostavax.”17




16
    August 3, 2018 CDC Update, “Shingles Zostavax Vaccination – What You Should Know.”
(https://www.cdc.gov/shingles/vaccination.html) (last visited September 13, 2018).
17
    August 22, 2018 CDC Update, “Shingles Zostavax Vaccination – What You Should Know.”
(https://www.cdc.gov/vaccines/vpd/shingles/public/shingrix/index.html) (last visited September 13, 2018).

                                                   20
Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 21 of 93 PageID 21




                                PLAINTIFF-SPECIFIC FACTS

       159.    Plaintiff, Rickey Schmidt, at all times relevant to this action was and is a citizen of

the State of Florida, and resides in Punta Gorda, Florida.

       160.    Plaintiff’s healthcare provider(s) recommended and/or prescribed the ZOSTAVAX

vaccine to Plaintiff for its intended purpose of permanent prevention and protection against

shingles and zoster-related conditions.

       161.    In approximately 2014, a healthcare provider at a healthcare facility in in or near

Punta Gorda, Florida administered the ZOSTAVAX vaccine to Plaintiff.

       162.    Plaintiff was inoculated with the ZOSTAVAX vaccine to obtain permanent

prevention and protection against shingles and zoster-related injuries.

       163.    At the time of Plaintiff’s vaccination, Plaintiff’s healthcare provider(s) who

recommended and/or prescribed the ZOSTAVAX vaccine to Plaintiff and a healthcare provider at

a healthcare facility in in or near Punta Gorda, Florida relied on the product package insert,

prescribing information, and/or warning label affixed to the ZOSTAVAX vaccine to ensure

Plaintiff’s healthcare providers that they were apprised of all risks associated with the

ZOSTAVAX vaccine, which induced Plaintiff’s healthcare providers to prescribe, recommend,

and/or administer the ZOSTAVAX vaccine to Plaintiff.

       164.    At the time of Plaintiff’s vaccination, Plaintiff relied on the information relayed

through their healthcare provider(s), including but not limited to the healthcare provider(s) who

recommended and/or prescribed the ZOSTAVAX vaccine to Plaintiff and a healthcare provider at

a healthcare facility in in or near Punta Gorda, Florida, regarding the efficacy and safety of the

ZOSTAVAX vaccine which induced Plaintiff to be vaccinated.




                                                 21
Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 22 of 93 PageID 22




       165.    On or about November 09, 2016, Plaintiff was treated by Keith Rubin, DO at Vida

Medical Associates located in Punta Gorda, Florida for shingles and post herpetic neuritis.

       166.    Plaintiff was diagnosed with shingles and post herpetic neuritis and/or other zoster-

related injuries after and despite being inoculated with the ZOSTAVAX vaccine, and suffered

serious physical, emotional, and economic damages as a result of Plaintiff’s injuries.

       167.    As a direct and proximate result of the ZOSTAVAX vaccine, Plaintiff has and will

continue suffer ongoing injuries, including but not limited to: mental and physical pain and

suffering; extensive medical care and treatment for these injuries; significant medical and related

expenses as a result of these injuries, including but not limited to medical losses and costs include

care for hospitalization, physician care, monitoring, treatment, medications, and supplies;

diminished capacity for the enjoyment of life; a diminished quality of life; increased risk of

premature death, aggravation of preexisting conditions and activation of latent conditions; and

other losses and damages; and will continue to suffer such losses, and damages in the future.

                                   COUNT I: NEGLIGENCE
                                    (Against all Defendants)

       168.    Plaintiff incorporates by reference all prior allegations.

       169.    Merck, MSD, and McKesson are a leading designers, manufacturers, marketers,

and distributors of pharmaceutical products, including prescription drugs and vaccines.

       170.    Merck, MSD, and McKesson are held to the standard of an expert in the field of

vaccine design, manufacture, and marketing.

       171.    Merck and MSD designed, researched, developed, manufactured, tested, labeled,

advertised, promoted, marketed, sold, supplied, distributed, and/or introduced into the stream of

commerce the ZOSTAVAX vaccine.




                                                 22
Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 23 of 93 PageID 23




       172.    McKesson packaged, labeled, re-packaged, marketed, promoted, supplied,

distributed, sold, and/or introduced into the stream of commerce the ZOSTAVAX vaccine to

consumers, including Plaintiff and Plaintiff’s healthcare providers, and independently created

marketing materials for ZOSTAVAX.

       173.    Merck and MSD had a duty to exercise reasonable care in the design, research,

development, manufacture, testing, labeling, advertising, promotion, marketing, sale, supply,

distribution, and/or introduction into the stream of commerce of the ZOSTAVAX vaccine,

including the duty to take all reasonable steps necessary to introduce into the stream of commerce

a product that was not defective and unreasonably dangerous to its consumers and users.

       174.    McKesson had a duty, independently and as an agent of Merck and/or MSD, to

exercise reasonable care in the packaging, labeling, re-packaging, marketing, promotion, supply,

distribution, sale, and/or introduction into the stream of commerce of the ZOSTAVAX vaccine,

including the duty to take all reasonable steps necessary to introduce into the stream of commerce

a product that was not defective and unreasonably dangerous to its consumers and users.

       175.    Defendants each had a duty to warn physicians, pharmacists, medical and/or

healthcare providers, including but not limited to Plaintiffs’ healthcare providers, of the significant

risks associated with use of the ZOSTAVAX vaccine, including but not limited to the material and

significant risk of serious bodily injury and viral infection resulting from its use, which Defendants

knew or should have known existed.

       176.    Defendants each had a duty to warn physicians, pharmacists, medical and/or

healthcare providers, including but not limited to Plaintiffs’ healthcare providers, of the potential

hazards of the ZOSTAVAX vaccine, including but not limited to the decreased efficacy of the

ZOSTAVAX vaccine with advancing age, and the ZOSTAVAX vaccine’s waning efficacy post-



                                                  23
Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 24 of 93 PageID 24




inoculation over time to effectively zero after four years, which Defendants knew or should have

known existed.

       177.    Defendants failed to exercise reasonable care in the design, formulation,

manufacture, sale, testing, quality assurance, quality control, labeling, marketing, promotions, and

distribution of ZOSTAVAX because Defendants knew, or should have known, that ZOSTAVAX

caused viral infection, and was therefore not safe for administration to consumers.

       178.    Defendants failed to exercise due care in the labeling of ZOSTAVAX and failed to

issue to consumers and/or their healthcare providers adequate warnings as to the risk of serious

bodily injury, including viral infection, resulting from its use.

       179.    Defendants continued to manufacture, market, and sell the product despite the

knowledge – whether direct or ascertained with reasonable care – that ZOSTAVAX posed a

serious risk of bodily harm to consumers.

       180.    Defendants knew or should have known that consumers, such as the Plaintiffs,

would use the vaccine in the way it was intended and foreseeably suffer injury as a result of

Defendants’ failure to exercise ordinary care in the design, research, development, manufacture,

testing, labeling, advertisement, promotion, marketing, sale, supply, distribution, and/or

introduction into the stream of commerce of the ZOSTAVAX vaccine.

       181.    Defendants breached their duty of care by putting into the stream of commerce the

ZOSTAVAX vaccine, which was a product that was not safe or effective for its purpose – long-

term prevention of shingles without adverse risk of serious side effects or injury.

       182.    Defendants breached their duty of care by putting into the stream of commerce the

ZOSTAVAX vaccine without providing any warnings about the serious risks of physical harm or

the hazards associated with the lack of efficacy of the ZOSTAVAX vaccine.



                                                  24
Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 25 of 93 PageID 25




       183.    Defendants’ breach of duty was a direct and proximate cause of Plaintiff’s

inoculation with ZOSTAVAX, resulting in Plaintiff’s injuries.

       184.    Defendants’ breach of duty was a substantially contributing factor to Plaintiffs’

injuries as alleged herein.

       185.    Plaintiff has suffered damages as a direct and proximate result of Defendants’

failure to exercise ordinary care.

       186.    Defendants knew, or should have known, that consumers, such as Plaintiff, would

foreseeably suffer injury as a result of Defendants’ failure to exercise ordinary care.

       187.    As a direct and proximate consequence of Defendants’ negligence, Plaintiff

sustained serious personal injuries and related losses as alleged herein, and Defendants are liable

to Plaintiff for Plaintiff’s resulting damages.

       188.    Defendants are jointly and severally liable to Plaintiff for compensatory and

punitive damages, in amounts to be proven at trial, together with interest, costs of suit, attorneys'

fees and all such other relief as the Court deems proper.

   COUNT II: PRODUCTS LIABILITY - DESIGN and MANUFACTURING DEFECT
                          (Against all Defendants)

       189.    Plaintiff incorporates by reference all prior allegations.

       190.    Merck, MSD, and McKesson are a leading designers, manufacturers, marketers,

and distributors of pharmaceutical products, including prescription drugs and vaccines.

       191.    Merck, MSD, and McKesson are held to the standard of an expert in the field of

vaccine design, manufacture, and marketing.

       192.    Merck and MSD designed, researched, developed, manufactured, tested, labeled,

advertised, promoted, marketed, sold, supplied, distributed, and/or introduced into the stream of

commerce the ZOSTAVAX vaccine.

                                                  25
Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 26 of 93 PageID 26




       193.     McKesson packaged, labeled, re-packaged, marketed, promoted, supplied,

distributed, sold, and/or introduced into the stream of commerce the ZOSTAVAX vaccine to

consumers, including Plaintiff and Plaintiff’s healthcare providers, and independently created

marketing materials for ZOSTAVAX.

       194.     Defendants had a duty to design, create, manufacture, market, distribute, and sell a

product that was reasonably safe and not unreasonably dangerous for its normal, common, and

intended use.

       195.     The ZOSTAVAX vaccine was expected to, and did, reach Plaintiff and Plaintiff’s

healthcare providers with no substantial change in the condition in which the product was put into

the stream of commerce by Defendants.

       196.     Plaintiff’s healthcare providers used and administered the ZOSTAVAX vaccine for

the purpose intended by Defendants, and in a manner normally intended to be used and

administered, namely for the long-term vaccination against shingles.

       197.     Defendants placed the ZOSTAVAX vaccine into the stream of commerce with the

actual or constructive knowledge that it would be used without inspection for defects.

       198.     Defendants placed into the stream of commerce a defective product that created an

unreasonable risk of serious harm to the health, safety, and well-being of Plaintiff, Plaintiff’s

healthcare providers, and other consumers.

       199.     The ZOSTAVAX vaccine was manufactured, designed, marketed, labeled and sold

in a defective condition for use by Plaintiff’s healthcare providers and all other consumers of the

product, making the product unreasonably dangerous.

       200.     The ZOSTAVAX vaccine, as designed, researched, manufactured, tested,

advertised, promoted, marketed, sold, and distributed by Defendants was defective in design and



                                                 26
Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 27 of 93 PageID 27




formulation in that when it left the hands of the Defendants because the foreseeable risks of harm

caused by the product exceeded the claimed benefits of the product.

       201.    The ZOSTAVAX vaccine, as designed, researched, manufactured, tested,

advertised, promoted, marketed, sold, and distributed by Defendants was defective in design and

formulation, because when it left the hands of Defendants the product was unreasonably dangerous

and was also more dangerous than expected by the ordinary consumer.

       202.    At all times relevant to this action, Defendants knew and had reason to know that

the ZOSTAVAX vaccine was inherently defective and unreasonably dangerous as designed,

formulated, and manufactured by Merck and MSD and when used and administered in the form

manufactured and distributed by all Defendants and in the manner instructed by all Defendants to

be used and administered to Plaintiff and other consumers.

       203.    ZOSTAVAX was not reasonably fit, suitable, or safe for its anticipated use, and

safer, reasonable alternative designs existed and could have been utilized.

       204.    Reasonably prudent manufacturers and distributors would not have placed the

product in the stream of commerce with knowledge of these design flaws.

       205.    Alternatively, the ZOSTAVAX vaccine with which Plaintiff was inoculated failed

to perform its intended function due to a flaw in the manufacturing process, as evident by

Plaintiff’s injuries, because: the product deviated from its manufacturing standards when it came

off the production line; failed to perform in its intended manner due to some flaw in its fabrication

process; was not manufactured and/or processed pursuant to its specifications; and/or, as

constructed, deviated from any such specifications or design.

       206.    Reasonably prudent manufacturers and distributors would not have placed the

product in the stream of commerce with knowledge of these manufacturing flaws.



                                                 27
Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 28 of 93 PageID 28




        207.    Plaintiff could not, by the exercise of reasonable care, discover the defective

condition of ZOSTAVAX and/or perceived its defective dangers prior to its administration by

Plaintiff’s healthcare providers.

        208.    The defective ZOSTAVAX vaccine was a substantial, proximate, and contributing

factor in causing Plaintiff’s injuries.

        209.    As a proximate result of the defective design and/or manufacture of ZOSTAVAX,

and Plaintiff’s use of ZOSTAVAX, Plaintiff suffered serious physical injuries and incurred

substantial medical costs and expenses to treat and care for the injuries as alleged herein.

        210.    Defendants are therefore strictly liable for the Plaintiff’s injuries and damages

sustained proximately caused by Plaintiff’s use of the product.

        211.    Defendants are jointly and severally liable to Plaintiff for compensatory and

punitive damages, in amounts to be proven at trial, together with interest, costs of suit, attorneys'

fees and all such other relief as the Court deems proper.

               COUNT III: PRODUCTS LIABILITY – FAILURE TO WARN
                              (Against all Defendants)

        212.    Plaintiff incorporates by reference all prior allegations.

        213.    Merck, MSD and McKesson are leading designers, manufacturers, marketers, and

distributors of pharmaceutical products, including prescription drugs and vaccines.

        214.    Merck, MSD and McKesson are held to the standard of an expert in the field of

vaccine design, manufacture, and marketing.

        215.    Defendants directly advertised, marketed, and/or promoted the product to the FDA,

healthcare professionals, and consumers, including the Plaintiff, Plaintiff’s healthcare providers,

and persons responsible for consumers, and therefore had a duty to warn of the risks associated

with the use of the ZOSTAVAX vaccine.

                                                  28
Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 29 of 93 PageID 29




       216.    The ZOSTAVAX vaccine was under the exclusive control of Merck, MSD, and/or

McKesson.

       217.    The ZOSTAVAX vaccine was defective at the time it left Defendants’ control

because the vaccine failed to include adequate warnings, instructions, and directions relating to the

dangerous risks associated with the use of ZOSTAVAX to prevent shingles.

       218.    The ZOSTAVAX vaccine was intended to prevent and provide long-term

protection against shingles and zoster-related conditions.

       219.    Defendants placed the ZOSTAVAX vaccine into the stream of commerce with the

actual or constructive knowledge that it would be used without inspection for defects.

       220.    Defendants put the ZOSTAVAX vaccine into the stream of commerce for use by

Plaintiff’s healthcare providers.

       221.    Plaintiff was a reasonably foreseeable user of the ZOSTAVAX vaccine.

       222.    The ZOSTAVAX vaccine was expected to, and did, reach Plaintiff and Plaintiff’s

healthcare providers with no substantial change in the condition in which Defendants put the

product into the stream of commerce.

       223.    The ZOSTAVAX vaccine was administered to Plaintiff for its intended purpose of

prevention and long-term protection against shingles and zoster-related conditions.

       224.    Plaintiff’s healthcare providers used and administered the ZOSTAVAX vaccine to

Plaintiff in the manner normally intended to be used and administered.

       225.    The ZOSTAVAX vaccine was defective due to inadequate warnings or instructions

because Defendants knew or should have known that the product created significant risks of

serious bodily harm to consumers and they failed to adequately warn consumers and/or their

healthcare providers of such risks.



                                                 29
Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 30 of 93 PageID 30




       226.     Defendants failed to provide adequate warnings to healthcare providers and users,

including Plaintiff and Plaintiff’s healthcare providers, of the increased risk of developing severe

and permanent injuries, including, but not limited to, the risk of contracting shingles and suffering

from zoster-related injuries associated with ZOSTAVAX.

       227.    The ZOSTAVAX vaccine was unaccompanied by appropriate and adequate

warnings regarding the risk of developing severe and permanent injuries, including, but not limited

to, the risk of contracting shingles and suffering from zoster-related injuries known to Defendants

to be associated with ZOSTAVAX use.

       228.    The warnings and prescribing information for ZOSTAVAX did not accurately

reflect the risk, incidence, symptoms, scope, or severity of such injuries to the consumer.

       229.    Defendants failed to provide adequate warnings to healthcare providers and users,

including Plaintiff and Plaintiff’s healthcare providers, of the waning efficacy of ZOSTAVAX

over time post-inoculation, or that it would not be effective at all four years after vaccination.

       230.    The ZOSTAVAX vaccine did not include warnings of its serious side effects,

significantly diminishing efficacy rate, or lack of adequacy for long-term prevention of shingles

to maximize the Defendants’ profits from the ZOSTAVAX vaccine.

       231.    The ZOSTAVAX vaccine was defective due to inadequate post-marketing

warnings or instructions:

           a. After Defendants knew or should have known of the risk of serious
              bodily harm from the use of ZOSTAVAX, Defendants failed to provide
              an adequate warning to the product’s users, consumers, and/or their
              healthcare providers about that risk of serious bodily harm.
           b. After Defendants knew or should have known of the decreasing efficacy
              of the ZOSTAVAX vaccine with advancing age and over time post-
              inoculation, Defendants failed to provide an adequate warning to the
              product’s users, consumers, and/or their healthcare providers that the
              product was not effective for its intended purpose after four years post-
              inoculation.

                                                 30
Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 31 of 93 PageID 31




       232.   Healthcare providers and consumers, including Plaintiff and Plaintiff’s healthcare

providers, neither knew nor had reason to know at the time of Plaintiff’s use of ZOSTAVAX of

the existence of the aforementioned facts about ZOSTAVAX.

       233.   Ordinary consumers would not have recognized the potential risks or side effects

of which Defendants failed to appropriately warn, and of which Defendants concealed.

       234.   The ZOSTAVAX used by Plaintiff was neither misused nor materially altered.

       235.   Defendants failed to adequately and correctly warn the Plaintiff, Plaintiff’s

healthcare providers, the public, and the medical and healthcare communities of:

              a. the dangers of ZOSTAVAX for its intended users;
              b. the risk of contracting shingles and suffering from zoster-related
                 injuries from ZOSTAVAX use;
              c. the efficacy of ZOSTAVAX decreases with advancing age;
              d. the efficacy of ZOSTAVAX wanes significantly over time post-
                 inoculation, to near-zero after four years;
              e. their knowledge that ZOSTAVAX’s established side effects in
                 adults include reactivation of VZV to actually cause shingles;
              f. their knowledge that ZOSTAVAX’s established efficacy in adults
                 decreases drastically with advancing age;
              g. their knowledge that ZOSTAVAX’s established efficacy wanes
                 significantly over time after vaccination, to near-zero after four
                 years;
              h. reports of shingles associated with ZOSTAVAX use to providers
                 and consumers;
              i. reports of zoster-related conditions and injuries associated with
                 ZOSTAVAX use to providers and consumers;
              j. that ZOSTAVAX is not safe and effective for long-term prevention
                 and protection against shingles and zoster-related injuries;
              k. that ZOSTAVAX is not a safe and effective vaccine for preventing
                 post herpetic neuralgia; and
              l. that ZOSTAVAX is not a safe and effective vaccine to diminish the
                 incidence and burden of post herpetic neuralgia in consumers who
                 are vaccinated with ZOSTAVAX and subsequently contract
                 shingles.


                                               31
Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 32 of 93 PageID 32




        236.    The ZOSTAVAX vaccine was unreasonably dangerous and defective because it

was unaccompanied by any adequate warnings regarding its hidden and/or latent risks.

        237.    Plaintiff and Plaintiff’s healthcare providers could not, by the exercise of

reasonable care, discover the defective nature of the ZOSTAVAX vaccine due to inadequate

warnings and instructions and/or perceive its hidden, unknown, and unreasonably dangerous risks

prior to its administration to Plaintiff.

        238.    Had Plaintiff and Plaintiff’s healthcare providers been adequately warned of the

increased risk of contracting shingles and suffering from zoster-related injuries associated with

ZOSTAVAX, Plaintiff would not have used ZOSTAVAX.

        239.    Had Plaintiff not used ZOSTAVAX, Plaintiff would not have suffered the injuries

and damages as described herein.

        240.    As a direct and proximate result of the defective nature of the ZOSTAVAX vaccine

due to inadequate warnings and instructions, Plaintiff’s healthcare providers prescribed and/or

administered the ZOSTAVAX vaccine to Plaintiff.

        241.    As a direct and proximate result of the defective nature of the ZOSTAVAX vaccine

due to inadequate warnings and instructions, Plaintiff used ZOSTAVAX.

        242.    As a direct and proximate result of Plaintiff’s reasonably anticipated use of

ZOSTAVAX, Plaintiff suffered the serious injuries as alleged herein.

        243.    The defective nature of the ZOSTAVAX vaccine due to inadequate warnings and

instructions was a substantial, proximate, and contributing factor in causing the Plaintiff’s injuries.

        244.    Defendants are each therefore strictly liable for the Plaintiff’s injuries and damages

sustained proximately caused by Plaintiff’s use of the ZOSTAVAX vaccine.

        245.    Defendants are jointly and severally liable to Plaintiff for compensatory and



                                                  32
Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 33 of 93 PageID 33




punitive damages, in amounts to be proven at trial, together with interest, costs of suit, attorneys'

fees and all such other relief as the Court deems proper.

                     COUNT IV: BREACH OF EXPRESS WARRANTY
                                (Against all Defendants)

       246.    Plaintiff incorporates by reference all prior allegations.

       247.    At all relevant and material times, Defendants were sellers who typically deal with

pharmaceutical products, drugs, and vaccines similar to ZOSTAVAX.

       248.    At all relevant times, Defendants were aware that consumers, including Plaintiff,

would use the ZOSTAVAX vaccination.

       249.    The ZOSTAVAX vaccine was expected to reach and did in fact reach consumers,

including Plaintiff, without substantial change in the condition in which the vaccine was

manufactured and sold by Defendants

       250.    At all relevant times, Defendants were aware that the medical community,

including Plaintiff’s healthcare providers, would prescribe, recommend, and administer the

ZOSTAVAX vaccine.

       251.    At all relevant times, Defendants intended that the ZOSTAVAX vaccine be used in

the manner that Plaintiff in fact used the ZOSTAVAX vaccine.

       252.    At all relevant times, Defendants intended that the ZOSTAVAX vaccine be

prescribed, recommended, and administered in the manner that Plaintiff’s healthcare providers

prescribed, recommended, and administered the ZOSTAVAX vaccine to Plaintiff.

       253.    Plaintiff was a foreseeable user of the ZOSTAVAX vaccine.

       254.    Plaintiff’s healthcare providers were foreseeable users as prescribers and

administers of the ZOSTAVAX vaccine.

       255.    Plaintiff was at all times in privity with Defendants.

                                                 33
Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 34 of 93 PageID 34




       256.    Plaintiff’s healthcare providers were at all relevant times in privity with

Defendants.

       257.    The ZOSTAVAX vaccines were expected to reach and did in fact reach consumers,

including Plaintiff and Plaintiff’s healthcare providers, without substantial change in the condition

in which they were manufactured, marketed, and sold by Defendants.

       258.    At all relevant times, Defendants made the following express warranties regarding

the ZOSTAVAX vaccine:

                   a) that it was safe and fit for use by consumers;
                   b) that it was of merchantable quality;
                   c) that its side effects were minimal;
                   d) that it was adequately tested and fit for its intended use;
                   e) that it was effective for the long-term prevention and
                      protection against shingles and zoster-related conditions;
                   f) that it was effective to prevent and protect against shingles
                      and zoster-related conditions for the duration of its users’
                      lifetime;
                   g) that its efficacy did not decrease over time post-inoculation;
                   h) that its efficacy was the same regardless of its users’ age at
                      the time of inoculation;
                   i) that it was effective for long-term prevention and protection
                      against post-herpetic neuralgia;
                   j) that it lessened the burden of post-herpetic neuralgia in
                      individuals who develop shingles;
                   k) that it lessened the incidence of post-herpetic neuralgia in
                      individuals who develop shingles;
                   l) that it effectively managed pain associated with post-
                      herpetic neuralgia;
                   m) that it effectively managed and/or lessened pain associated
                      with shingles;
                   n) that it was approved for managing and/or lessening pain
                      associated with shingles and/or post-herpetic neuralgia; and
                   o) that it was approved for prevention and protection against
                      post-herpetic neuralgia.

                                                 34
Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 35 of 93 PageID 35




       259.    Defendants’ representations and warranties, as alleged above, contained or

constituted affirmations of fact or promises made by the seller to the buyer which related to the

good (ZOSTAVAX) and became part of the basis of the bargain creating an express warranty that

ZOSTAVAX would conform to these affirmations of fact or promises.

       260.    Defendants made their express warranties to Plaintiff and Plaintiff’s healthcare

providers through the ZOSTAVAX vaccine’s product insert, prescribing information, patient

information sheet, labeling, advertising, marketing materials, detail persons, seminar

presentations, publications, notice letters, and the ZOSTAVAX vaccine’s regulatory submissions.

       261.    Plaintiff and Plaintiff’s healthcare providers justifiably relied on Defendants’

express warranties about the ZOSTAVAX vaccine.

       262.    In reliance on Defendants' express warranties, Plaintiff used the ZOSTAVAX

vaccine as prescribed and in the foreseeable manner normally intended, recommended, promoted,

and marketed by Defendants.

       263.    In reliance on Defendants' express warranties, Plaintiff’s healthcare providers

prescribed and administered the ZOSTAVAX vaccine to Plaintiff in the foreseeable manner

normally intended, recommended, promoted, and marketed by Defendants.

       264.    The ZOSTAVAX vaccine did not conform to these express warranties and

representations because the ZOSTAVAX vaccine was not safe; had numerous serious side effects,

many of which Defendants did not accurately warn or instruct; was not effective to prevent

shingles permanently; was not effective to prevent shingles or zoster-related conditions at all after

four years post-inoculation; was not approved to manage shingles-related pain; and was not

approved to prevent or lessen the burden of post-herpetic neuralgia.




                                                 35
Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 36 of 93 PageID 36




       265.    Defendants thus breached the express warranties they made to Plaintiff and

Plaintiff’s healthcare providers with respect to the ZOSTAVAX vaccine.

       266.    As a direct and proximate result of Defendants' breach of express warranties

regarding the ZOSTAVAX vaccine, Plaintiff used ZOSTAVAX, sustaining injuries as alleged.

       267.    Defendants' breaches of their express warranties constitute violations of common

law principles and N.Y. U.C.C. Law § 2-313, et seq.

       268.    Defendants are jointly and severally liable to Plaintiff for compensatory and

punitive damages, in amounts to be proven at trial, together with interest, costs of suit, attorneys'

fees and all such other relief as the Court deems proper.

                      COUNT V: BREACH OF IMPLIED WARRANTY
                                (Against all Defendants)
       269.    Plaintiff incorporates by reference all prior allegations.

       270.    At all relevant and material times, Defendants were sellers who typically deal with

pharmaceutical products, drugs, and vaccines similar to ZOSTAVAX.

       271.    At all relevant and material times, Defendants were aware that consumers,

including Plaintiff, would use the ZOSTAVAX vaccine to prevent shingles.

       272.    Plaintiff was a foreseeable user of the ZOSTAVAX vaccine.’

       273.    Plaintiff’s healthcare providers were foreseeable users as prescribers and

administers of the ZOSTAVAX vaccine.

       274.    Plaintiff was at all relevant times in privity with Defendants.

       275.    Plaintiff's healthcare providers were at all relevant times in privity with Defendants.

       276.    The ZOSTAVAX vaccine was expected to reach and did in fact reach consumers,

including Plaintiff, without substantial change in the condition in which the vaccine was

manufactured and sold by Defendants.


                                                 36
Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 37 of 93 PageID 37




       277.    At all relevant times, Defendants intended that the ZOSTAVAX vaccine be used in

the manner that Plaintiff herein in fact used the vaccine.

       278.    At all relevant times, Defendants impliedly warranted that ZOSTAVAX was:

               a. of merchantable quality;
               b. fit for its intended purpose of long-term prevention and
                  protection against shingles and zoster-related conditions;
               c. safe for its intended purpose and did not carry the hidden and
                  inherent risk of serious physical injury;
               d. adequately tested and was of fair and average quality for which
                  it was marketed and sold;
               e. effective for its intended purpose of long-term prevention and
                  protection against shingles and zoster-related conditions and
                  would protect its users against shingles for life;
               f. effective for its intended purpose of long-term prevention and
                  protection against shingles and zoster-related conditions and
                  would protect its users against shingles regardless of the user’s
                  age at the time of inoculation; and
               g. would comply with Defendants’ express warranties regarding
                  the ZOSTAVAX vaccine as alleged herein.
       279.    Plaintiff and Plaintiff’s healthcare providers justifiably relied on Defendants’

implied warranties about the ZOSTAVAX vaccine’s safety and efficacy.

       280.    In reliance on Defendants' implied warranties, Plaintiff used the ZOSTAVAX

vaccine as prescribed and in the foreseeable manner normally intended, recommended, promoted,

and marketed by Defendants.

       281.    In reliance on Defendants' implied warranties, Plaintiff’s healthcare providers

prescribed and administered the ZOSTAVAX vaccine to Plaintiff in the foreseeable manner

normally intended, recommended, promoted, and marketed by Defendants.

       282.    The ZOSTAVAX vaccine did not conform to these implied warranties because the

ZOSTAVAX vaccine was not safe, had numerous serious side effects of which Defendants did not

adequately warn, and it was not effective for long-term or permanent shingles prevention.

                                                 37
Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 38 of 93 PageID 38




       283. Defendants thus breached the implied warranties they made to Plaintiff and

Plaintiff’s healthcare providers with respect to the ZOSTAVAX vaccine.

       284.    As a direct and proximate result of Defendants' breach of implied warranties

regarding the ZOSTAVAX vaccine, Plaintiff used ZOSTAVAX and sustained injuries as alleged.

       285.    Defendants’ breach of their implied warranties regarding the ZOSTAVAX vaccine

violated N.Y. U.C.C. Law § 2-314, et seq.

       286.    Defendants are jointly and severally liable to Plaintiff for compensatory and

punitive damages, in amounts to be proven at trial, together with interest, costs of suit, attorneys'

fees and all such other relief as the Court deems proper.

                   COUNT VI: FRAUDULENT MISREPRESENTATION
                               (Against all Defendants)
       287.    Plaintiff incorporates by reference all prior allegations.

                                         Merck and MSD

       288.    Merck and MSD are leading designers, manufacturers, marketers, and distributors

of pharmaceutical products, including prescription drugs and vaccines.

       289.    Since May 2006, on the date that ZOSTAVAX was approved by the FDA for

commercial marketing in the United States, Merck and MSD represented the following material

information to the public:

           a. That ZOSTAVAX was safe;
           b. That ZOSTAVAX was effective for its intended purpose;
           c. That ZOSTAVAX was a “well-studied vaccine”;
           d. That ZOSTAVAX had been tested and was found to be safe and
              effective for preventing shingles;
           e. That ZOSTAVAX would benefit its users “in the prevention of
              long-term nerve pain from shingles (post-herpetic neuralgia) can
              be primarily attributed to the vaccine’s effect on the prevention of
              shingles” (emphasis added);


                                                 38
Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 39 of 93 PageID 39




           f. That the ZOSTAVAX vaccine would effectively prevent shingles
              and specifically the pain that accompanied it;
           g. That the ZOSTAVAX vaccine was approved to treat the pain
              associated with shingles;
           h. That the ZOSTAVAX vaccine was indicated to prevent post-
              herpetic neuralgia;
           i. That the ZOSTAVAX vaccine reduces the burden and incidence of
              post-herpetic neuralgia in patients who are vaccinated with
              ZOSTAVAX and subsequently develop shingles;
           j. That the ZOSTAVAX vaccine was approved to prevent post-
              herpetic neuralgia and manage the pain associated with it;
           k. That the ZOSTAVAX vaccine was evaluated for safety in more than
              20,000 adults – and found to be safe, effective for the long-term
              prevention of shingles, and without any adverse effects in more than
              20,000 adults;
           l. That ZOSTAVAX “significantly reduced” the risk of developing
              shingles compared with placebo”;
           m. That ZOSTAVAX was effective in preventing shingles and post-
              herpetic neuralgia to consumers over the age of 50;
           n. That the efficacy of ZOSTAVAX did not diminish over time after
              vaccination;
           o. That the immunity provided by ZOSTAVAX was unlimited, giving
              its users permanent and lifetime prevention against shingles and
              post-herpetic neuralgia;
           p. That the immunity against shingles provided by ZOSTAVAX was
              the same regardless of the age of the patient vaccinated;
           q. That the efficacy of ZOSTAVAX is 51% for everyone;
           r. That “[t]here is no way to predict when the varicella-zoster virus
              (VZV) will reactivate or who will develop zoster”;
           s. That ZOSTAVAX did not actually cause shingles; and
           t. That the ZOSTAVAX vaccine did not induce serious side effects
              (such as shingles, post-herpetic neuralgia, retinal necrosis, keratitis
              and acute myelitis);
       290.   These representations are false.

       291.   Merck and MSD made the aforesaid representations through the ZOSTAVAX

vaccine’s labeling, advertising, marketing material, advertisements, and/or packaging.



                                                 39
Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 40 of 93 PageID 40




       292.   Merck and MSD made the aforesaid representations to healthcare providers and the

medical community in ZOSTAVAX “Physician Journal Ad[s]” published in medical journals that

healthcare providers throughout the United States in person, including Plaintiff’s healthcare

providers at the medical facilities where Plaintiff’s healthcare providers work, subscribed,

received, and read in 2006.

       293.   Merck and MSD made the aforesaid representations to healthcare providers and the

medical community in ZOSTAVAX “Physician Journal Ad[s]” published in the American Journal

of Health-System Pharmacy in 2006. Healthcare providers throughout the United States, including

Plaintiff’s healthcare providers at the medical facilities where Plaintiff’s healthcare providers

work, subscribed, received, and read these ZOSTAVAX journal ads in 2006.

       294.   Merck and MSD made the aforesaid representations to healthcare providers and the

medical community in ZOSTAVAX “Physician Journal Ad[s]” published in the Journal of the

American Geriatrics Association in 2007. Healthcare providers throughout the United States,

including Plaintiff’s healthcare providers at the medical facilities where Plaintiff’s healthcare

providers work, subscribed, received, and read these ZOSTAVAX journal ads in 2007.

       295.   Merck and MSD made the aforesaid representations to healthcare providers and the

medical community in ZOSTAVAX “Physician Journal Ad[s]” published in the medical journal

American Family Physician in 2007. Healthcare providers throughout the United States, including

Plaintiff’s healthcare providers at the medical facilities where Plaintiff’s healthcare providers

work, subscribed, received, and read these ZOSTAVAX journal ads in 2007.

       296.   Merck and MSD made the aforesaid statements to the public, including directly to

consumers, Plaintiff, Plaintiff’s healthcare providers, and the medical community through the May

26, 2006 video news release for the ZOSTAVAX vaccine.



                                               40
Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 41 of 93 PageID 41




       297.    The May 26, 2006 video news release for the ZOSTAVAX vaccine was

disseminated through broadcast television, cable television, national newspapers such as the New

York Times, Washington Post, USA Today, and other national media outlets.

       298.    In May 2006, Merck and MSD made the ZOSTAVAX video news release available

to broadcast media (including broadcast television, cable television, and other national media

outlines) via satellite feed, electronic feed, and videocassette.     The broadcast media then

disseminated Merck’s and MSD’s ZOSTAVAX video news release to the public, including

directly to consumers, and to the medical community.

       299.    In June 2006, Merck and MSD made the ZOSTAVAX video news release available

to broadcast media (including broadcast television, cable television, and other national media

outlines) via satellite feed, electronic feed, and videocassette.     The broadcast media then

disseminated Merck’s and MSD’s ZOSTAVAX video news release to the public, including

directly to consumers, Plaintiff, Plaintiff’s healthcare providers, and the medical community.

       300.    From 2006 until 2014, Merck and MSD represented to the public, including directly

to consumers, Plaintiff, Plaintiff’s healthcare providers, and the medical community, that

ZOSTAVAX did not cause or induce shingles through the ZOSTAVAX vaccine’s labeling,

advertising, marketing material, advertisements, and/or packaging.

       301.    Since 2006, Merck and MSD represented to the medical community, to the public,

Plaintiff, Plaintiff’s healthcare providers, and directly to consumers that known adverse effects

associated with ZOSTAVAX use were no more serious that a “rash” through the ZOSTAVAX

vaccine’s labeling, advertising, marketing material, advertisements, and/or packaging.

       302.    Merck’s employee Melissa Lore disseminated information available on the labeling

of ZOSTAVAX, as it was administered to Plaintiff. The labeling contained misleading



                                                41
Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 42 of 93 PageID 42




information, such as the efficacy and safety of ZOSTAVAX as a preventative measure for

shingles, particularly that it was not known to cause or induce post-herpetic neuralgia, shingles, or

other complications suffered by Plaintiff.

       303.    Merck’s website includes information that the ZOSTAVAX vaccine prevents the

reactivation of the zoster virus to effectively prevent shingles.

       304.    David Gutsch, M.D. (“Gutsch”), is currently the Executive Director, Vaccines

Regulatory, for Merck and MSD.

       305.    From 2005 through 2017, Gutsch gave presentations to Merck’s, MSD’s, and

McKesson’s field personnel, and the ZOSTAVAX sales force, who interacted directly with

healthcare providers.

       306.    During his presentations from 2005 through 2017, Gutsch instructed the

ZOSTAVAX field personnel and sales force who interacted directly with healthcare providers to

represent to healthcare providers: that ZOSTAVAX was effective indefinitely after a single

administration; that ZOSTAVAX did not cause shingles; that ZOSTAVAX was safe and effective

for the long-term prevention of shingles and zoster-related injuries; that ZOSTAVAX was

effective to treat pain and post-herpetic neuralgia associated with shingles.

       307.    The ZOSTAVAX sales force relayed Gutsch’s misinformation directly to

Plaintiff’s healthcare providers though in-person office visits, over the telephone, and during

lunches and dinners.

       308.    In May 2006, Mark Feinberg, M.D., Ph.D., was the vice president of policy, public

health and medical affairs of Merck Vaccines.

       309.    In May 2006, Dr. Feinberg stated that shingles is an “often painful disease in older

adults.”



                                                 42
Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 43 of 93 PageID 43




       310.    Since May 2006, Merck and MSD heavily promoted ZOSTAVAX for the off-label

use of ZOSTAVAX to prevent post-herpetic neuralgia.

       311.    Since May 2006, Merck and MSD heavily promoted ZOSTAVAX for the off-label

use of ZOSTAVAX to lessen the burden of post-herpetic neuralgia in individuals with shingles.

       312.    Since May 2006, Merck and MSD heavily promoted ZOSTAVAX for the off-label

use of ZOSTAVAX to manage the pain associated with shingles or post-herpetic neuralgia.

                                   Presentations and Meetings

       313.    From 2006 until 2017, Merck’s and MSD’s professional representatives met

healthcare providers throughout the United States in person, including Plaintiff’s healthcare

providers at the medical facilities where Plaintiff’s healthcare providers work.

       314.    During these meetings, Merck’s and MSD’s professional representatives

represented to said healthcare providers: that ZOSTAVAX was effective for the long-term

prevention of shingles and zoster-related injuries; that ZOSTAVAX’s efficacy rate did not

decrease over time after vaccination; that ZOSTAVAX created no risk of causing shingles or other

injuries or complications associated with herpes zoster; and that ZOSTAVAX lessened the

incidence and burden of post-herpetic neuralgia if a patient did get shingles after being vaccinated.

       315.    From 2006 through 2017, Merck and MSD represented to the medical community,

including to Plaintiff’s healthcare providers, through seminars that the effect of time since

vaccination on ZOSTAVAX’s vaccine efficacy is not statistically significant.

       316.    On October 2008, Dr. M. Levin, acting on behalf of Merck and MSD, presented at

the Annual ICAAC/IDSA Annual Meeting in Washington, DC, and represented that “protection

[from shingles] persists for up to 7 years.” Medical professionals in academia, government, and




                                                 43
Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 44 of 93 PageID 44




private practice attended this meeting. This information reached Plaintiff’s healthcare providers

directly or through word of mouth from their peers.

       317.    Plaintiff’s healthcare providers received Dr. M. Levin’s representations made in

October 2008 regarding the ZOSTAVAX vaccine’s efficacy and the effect of time on it and relied

upon these representations.

       318.    On October 23, 2010, Dr. M. Levin, acting on behalf of Merck and MSD, presented

at the 48th Annual ICAAC/IDSA 46th Annual Meeting in Washington, DC, and represented that

“protection [from shingles] persists for up to 7 years.” Medical professionals in academia,

government, and private practice attended this meeting. This information reached Plaintiff’s

healthcare providers directly or through word of mouth from their peers.

       319.    Plaintiff’s healthcare providers received Dr. M. Levin’s representations made on

October 23, 2010 regarding the ZOSTAVAX vaccine’s efficacy and the effect of time on it and

relied upon these representations.

       320.    On May 18, 2011, Merck represented that “The effect of time since vaccination on

VE [vaccine efficacy] (waning effect) is not statistically significant” in a presentation regarding

the “Persistence of Zoster Vaccine Efficacy” at the Society of Clinical Trials (“SCT”) Annual

Meeting in Vancouver, BC Canada. Medical professionals in academia, government, and private

practice attended this SCT Annual Meetings. This information reached Plaintiff’s healthcare

providers directly or through word of mouth from their peers.

       321.    Plaintiff’s healthcare providers received these representations made by Merck and

MSD in the May 18, 2011 SCT Annual Meeting regarding the ZOSTAVAX vaccine’s efficacy

and the effect of time on it and relied upon these representations.




                                                 44
Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 45 of 93 PageID 45




       322.    From 2006 until 2017, Merck’s and MSD’s professional representatives met

healthcare providers throughout the United States in person, including Plaintiff’s healthcare

providers at the medical facilities where Plaintiff’s healthcare providers work.

       323.    Merck’s and MSD’s professional representatives represented to said healthcare

providers that ZOSTAVAX was effective for the long-term prevention of shingles; that

ZOSTAVAX’s efficacy rate did not decrease over time after vaccination; and that ZOSTAVAX

created no risk of causing shingles or other injuries or complications associated with herpes zoster.

       324.    Between 2006 and 2017, Merck and MSD, through sales representatives and

through agents’ word-of-mouth recommendations, specifically made oral representations to

Plaintiff’s healthcare providers that ZOSTAVAX’s efficacy rate was “between 50% and 60%

regardless of the age of the patient at the time that ZOSTAVAX was administered.”

       325.    Between 2006 and 2017, Plaintiff’s healthcare providers relied upon Merck’s and

MSD’s representations that ZOSTAVAX’s efficacy rate was between 50% and 60% regardless of

the age of the patient at the time that ZOSTAVAX was administered and were induced to prescribe,

administer, and/or recommend ZOSTAVAX to Plaintiff as a result regardless of each Plaintiff’s

age at the time of ZOSTAVAX use.

       326.    Merck’s and MSD’s representations were false: the maximum efficacy rate of

ZOSTAVAX is 51% at the time of administration only if the patient is 60 years of age on the date

of its administration. ZOSTAVAX’s efficacy rate continually declines after age 60.

       327.    Between 2006 and 2017, Merck and MSD, through sales representatives and

through agents’ word-of-mouth recommendations, specifically made oral representations to

Plaintiff’s healthcare providers that “ZOSTAVAX’s efficacy rate remained constant, and above

50%, post-inoculation.”



                                                 45
Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 46 of 93 PageID 46




       328.    Between 2006 and 2017, Plaintiff’s healthcare providers relied upon Merck’s and

MSD’s representations that “ZOSTAVAX’s efficacy rate remained constant, and above 50%, post-

inoculation” and were induced to prescribe, administer, and/or recommend ZOSTAVAX to

Plaintiff as a result regardless of Plaintiff’s age at the time of administration of ZOSTAVAX.

       329.    Merck’s and MSD’s representations were false: ZOSTAVAX’s efficacy rate

declines to almost zero four years post-inoculation.

       330.    From 2006 until 2017, Merck and MSD held convention panels that were attended

by physicians throughout the United States in person, including Plaintiff’s healthcare providers.

       331.    During these convention panels, Merck and MSD represented that ZOSTAVAX

was effective for the long-term prevention of shingles; that ZOSTAVAX’s efficacy rate did not

decrease over time after vaccination; and that ZOSTAVAX created no risk of causing shingles or

other injuries or complications associated with herpes zoster.

       332.    Plaintiff’s healthcare providers attended Merck’s and MSD’s convention panels

regarding ZOSTAVAX and heard and received Merck’s and MSD’s representations made during

these convention panels regarding the ZOSTAVAX vaccine’s efficacy and the effect of time on it

and ZOSTAVAX’s risks or lack thereof and relied upon these representations.

       333.    Plaintiff’s healthcare providers heard and received Merck’s and MSD’s

representations made during these convention panels regarding the ZOSTAVAX vaccine’s

efficacy and the effect of time on it and ZOSTAVAX’s risks or lack thereof through word-of-

mouth from their peers and relied upon these representations.

       334.    Plaintiff’s healthcare providers relied upon Merck’s and MSD’s representations

made during these convention panels regarding the ZOSTAVAX vaccine’s efficacy and the effect




                                                46
Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 47 of 93 PageID 47




of time on it and ZOSTAVAX’s risks or lack thereof and were induced to prescribe, administer,

and/or recommend ZOSTAVAX to Plaintiff as a result.

                                         Advertisements

       335.    From 2012 until 2017, Merck and MSD broadcasted numerous television

commercials on public television and cable television promoting ZOSTAVAX, wherein actors

and/or celebrities spoke in detail about how painful shingles is.

       336.    In 2017, Patrick Bergstedt, head of global marketing for Merck, admitted that

Merck promoted ZOSTAVAX using “scare tactics” to increase the rate of ZOSTAVAX

vaccination in adults and consumers.




                                          Bradshaw Ad

       337.    In 2014, Merck and MSD ran numerous television commercials broadcasted on

public television promoting ZOSTAVAX featuring former football quarterback Terry Bradshaw

(“Bradshaw Ad”), wherein Bradshaw spoke in detail about how painful shingles is.

       338.    The Bradshaw Ad represented to the viewing public and consumers, including

Plaintiff and Plaintiff’s healthcare providers, that ZOSTAVAX was highly effective in preventing

shingles and shingles pain, and that ZOSTAVAX was effective after a single shot.

       339.    The Bradshaw Ad represented to the viewing public and consumers, including

Plaintiff and Plaintiff’s healthcare providers, that ZOSTAVAX was intended for long-term

prevention of pain caused by shingles.

       340.    Plaintiff saw the Bradshaw Ad.




                                                47
Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 48 of 93 PageID 48




       341.    Plaintiff was influenced by and relied upon the Bradshaw Ad and was induced to

use ZOSTAVAX for long-term prevention of shingles as a result.

       342.    Plaintiff’s healthcare providers saw the Bradshaw Ad.

       343.    Plaintiff’s healthcare providers were influenced by and relied upon the Bradshaw

Ad and were induced to prescribe, administer, and/or recommend ZOSTAVAX to Plaintiff for

long-term prevention of shingles as a result.

                                      Day 7 with Shingles Ad

       344.    From 2015 through 2017, Merck and MSD ran television commercials broadcasted

on public television and cable television promoting ZOSTAVAX that depicted a person struggling

through a day at an office job because of shingles pain (“Day #7 with Shingles Ad”).

       345.    The Day #7 with Shingles Ad showed graphic depictions of blistering skin and

described the pain associated with shingles, representing to its viewers, including Plaintiff and

Plaintiff’s healthcare providers, that shingles always causes pain in every patient.

       346.    The Day #7 with Shingles Ad represented to the viewing public and consumers,

including Plaintiff and Plaintiff’s healthcare providers, that ZOSTAVAX was highly effective in

preventing shingles and shingles pain, and that ZOSTAVAX was effective after a single shot.

       347.    Plaintiff saw the Day #7 with Shingles Ad.

       348.    Plaintiff was influenced by and relied upon the Day #7 with Shingles Ad and was

induced to use ZOSTAVAX for long-term prevention of shingles as a result.

       349.    Plaintiff’s healthcare providers saw the Day #7 with Shingles Ad.

       350.    Plaintiff’s healthcare providers were influenced by and relied upon the Day #7 with

Shingles Ad and were induced to prescribe, administer, and/or recommend ZOSTAVAX to

Plaintiff for long-term prevention of shingles as a result.



                                                 48
Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 49 of 93 PageID 49




                                     Day 18 with Shingles Ad

       351.    From 2015 through 2017, Merck and MSD ran television commercials broadcasted

on public television promoting ZOSTAVAX that showing a person who gives up on a game of

golf because of shingles pain. (“Day #18 with Shingles Ad”).

       352.    The Day #18 with Shingles Ad showed graphic depictions of blistering skin and

depicted the person suffering from shingles failing to bend down without experiencing strong pain.

       353.    The Day #18 with Shingles Ad showed graphic depictions of blistering skin and

described the pain associated with shingles, representing to its viewers, including Plaintiff and

Plaintiff’s healthcare providers, that shingles always causes pain in every patient.

       354.    The Day #18 with Shingles Ad depicted the actor posing as a shingles sufferer, who

states: “After almost three weeks, I just really wanted to give it a shot.”

       355.    The Day #18 with Shingles Ad represented to its viewers, including Plaintiff and

Plaintiff’s healthcare providers, that the blisters caused by shingles lasts at least three weeks.

       356.    The Day #18 with Shingles Ad represented to its viewers, including Plaintiff and

Plaintiff’s healthcare providers, that the pain caused by shingles lasts at least three weeks.

       357.    The Day #18 with Shingles Ad informed its viewers: “If you had chicken pox, the

shingles virus is already inside you.”

       358.    Plaintiff saw the Day #18 with Shingles Ad.

       359.    Plaintiff was influenced by and relied upon the Day #18 with Shingles Ad and was

induced to use ZOSTAVAX for long-term prevention of shingles as a result.

       360.    Plaintiff’s healthcare providers saw the Day #18 with Shingles Ad.




                                                  49
Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 50 of 93 PageID 50




       361.    Plaintiff’s healthcare providers were influenced by and relied upon the Day #18

with Shingles Ad and were induced to prescribe, administer, and/or recommend ZOSTAVAX to

Plaintiff for long-term prevention of shingles as a result.

                                             Linda Ad

       362.    Beginning in September 2016 through 2017, Merck and MSD ran television

commercials broadcasted on public television promoting ZOSTAVAX, featuring a woman

swimming alone in a pool while a voice-over represents to its viewers that “shingles virus [has]

been lurking inside you since you had the chicken pox . . . [and] can surface anytime as a painful,

blistering rash. One in three people will get me in their lifetime . . .will it be you?" (“Linda Ad”).

       363.    The Linda Ad represented to the viewing public and consumers, including Plaintiff

and Plaintiff’s healthcare providers, that ZOSTAVAX was highly effective in preventing shingles

and shingles pain, and that ZOSTAVAX was effective after a single shot.

       364.    Plaintiff saw the Linda Ad.

       365.    Plaintiff was influenced by and relied upon the Linda Ad and was induced to use

ZOSTAVAX for long-term prevention of shingles as a result.

       366.    Plaintiff’s healthcare providers saw the Linda Ad with Shingles Ad.

       367.    Plaintiff’s healthcare providers were influenced by and relied upon the Linda Ad

and were induced to prescribe, administer, and/or recommend ZOSTAVAX to Plaintiff’s for long-

term prevention of shingles as a result.

                                       Print Advertisements

       368.    Beginning in September 2016 to present date, Merck and MSD published the

ZOSTAVAX vaccine's print advertisements, which ran in magazines targeting 50-year-olds,

showing graphic photos of a rash associated with shingles (“Print Ads”).



                                                 50
Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 51 of 93 PageID 51




       369.    The Print Ads showed graphic photos of a rash associated with shingles and

represented to their viewers and/or readers, including but not limited to Plaintiff and Plaintiff’s

healthcare providers, that shingles always causes pain in every patient.

       370.    Plaintiff saw the Print Ads in magazines.

       371.    Plaintiff was influenced by and relied upon the Print Ads in magazines and was

induced to use ZOSTAVAX for long-term prevention of shingles as a result.

       372.    Plaintiff’s healthcare providers saw the Print Ads.

       373.    Plaintiff’s healthcare providers were influenced by and relied upon the Print Ads

and were induced to prescribe, administer, and/or recommend ZOSTAVAX to Plaintiff for long-

term prevention of shingles as a result.

                Falsity and Materiality of Merck and MSD’s Representations

       374.    Merck and MSD’s representations were false as alleged in ¶¶ 289-373.

       375.    The ZOSTAVAX vaccine can cause the chickenpox virus to reactivate and cause

shingles upon its administration.

       376.    ZOSTAVAX is not effective indefinitely after a single administration.

       377.    ZOSTAVAX’s efficacy four years after vaccination is zero.

       378.    ZOSTAVAX’s efficacy four years after vaccination is statistically the same as zero.

       379.    ZOSTAVAX’s efficacy rate wanes to near zero after four years after vaccination.

       380.    Merck and MSD knew that ZOSTAVAX’s efficacy rate wanes to near zero after

four years after vaccination.

       381.    Merck’s and MSD’s representations that “the effect of time since vaccination on

[ZOSTAVAX’s] vaccine efficacy is not statistically significant are false.




                                                51
Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 52 of 93 PageID 52




       382.    Merck’s and MSD’s representations that “ZOSTAVAX’s efficacy rate remained

constant, and above 50%, post-inoculation” were false: ZOSTAVAX efficacy rate declines to

almost zero four years post-inoculation.

       383.    Merck’s and MSD’s representations that ZOSTAVAX’s efficacy rate was

“between 50% and 60% regardless of the age of the patient at the time that ZOSTAVAX was

administered” were false: the maximum efficacy rate of ZOSTAVAX is 51% at the time of

administration only if the patient is 60 years of age on the date of its administration. ZOSTAVAX’s

efficacy rate continually declines after age 60.

       384.    Merck’s and MSD’s false representations, as alleged in ¶¶ 289-373, were material.

       385.    Plaintiff, who saw and/or read the representations made by Merck and MSD as

alleged in ¶¶ 289-373, relied upon these representations that ZOSTAVAX was effective to prevent

shingles after a single shot and understood those representations to indicate that a single shot of

ZOSTAVAX would prevent shingles indefinitely.

       386.    Plaintiff’s healthcare providers, who saw and/or read the representations made by

Merck and MSD as alleged in ¶¶ 289-373, relied upon these representations that ZOSTAVAX was

effective to prevent shingles after a single shot and understood those representations to indicate

that a single shot of ZOSTAVAX would prevent shingles indefinitely.

       387.    Shingles is not always accompanied by pain.

       388.    Shingles is not always accompanied by painful blisters or blistering rash.

       389.    Merck’s and MSD’s false representations, as alleged in ¶¶ 289-373, were

misleading.

       390.    ZOSTAVAX is not, and has never been, approved to treat pain associated with

shingles.



                                                   52
Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 53 of 93 PageID 53




       391.    ZOSTAVAX is not, and has never been, approved to prevent post-herpetic

neuralgia.

       392.    ZOSTAVAX is not, and has never been, approved to lessen the incidence of post-

herpetic neuralgia if a patient did get shingles after being vaccinated.

       393.    ZOSTAVAX is not, and has never been, approved to lessen the burden of post-

herpetic neuralgia if a patient did get shingles after being vaccinated.

       394.    Merck’s and MSD’s representations that ZOSTAVAX is highly effective in

preventing shingles and shingles pain were misleading.

       395.    Plaintiff, who saw and/or read the representations made by Merck and MSD as

alleged in ¶¶ 289-373, does not equate a vaccine with the highest efficacy rate of 51% if vaccinated

at age 60 with “highly effective.”

       396.    Plaintiff’s healthcare providers, who saw and/or read the representations made by

Merck and MSD as alleged in ¶¶ 289-373, do not equate a vaccine with the highest efficacy rate

of 51% if vaccinated at age 60 with “highly effective.”

               Knowledge that the Representations Were False and Misleading

       397.    Merck and MSD had the duty to disclose to Plaintiff and Plaintiff’s healthcare

providers of the defective nature of the ZOSTAVAX vaccine that Merck and MSD manufactured,

marketed, distributed, and sold to them.

       398.    Merck and MSD had the duty to warn the Plaintiff and Plaintiff’s healthcare

providers of the ineffective nature of the vaccine and the heightened the risk of suffering the

injuries, diseases, and maladies associated with use of the ZOSTAVAX vaccine, and that Plaintiff

suffered as a result as alleged.




                                                 53
Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 54 of 93 PageID 54




        399.    Merck and MSD knew or believed at the time they made false representations about

the ZOSTAVAX vaccine that the representations were false.

        400.    Merck and MSD knew or believed at the time it made false representations about

the ZOSTAVAX vaccine that the false representations were material.

        401.    Merck and MSD knew or believed at the time they made false representations about

the ZOSTAVAX vaccine that the representations were misleading.

        402.    Merck and MSD knew or believed at the time they made false representations about

the ZOSTAVAX vaccine that the representations and misleading and would likely deceive any

consumer into believing that ZOSTAVAX was safe and effective to prevent shingles and pain

associated with shingles indefinitely after a single shot.

        403.    Merck and MSD knew and had reason to know that the ZOSTAVAX vaccine

carried the serious risks of physical harm to its users, including viral infection, shingles, and

shingles-related conditions, because it could reactivate the VZV virus.

        404.    Merck and MSD knew and had reason to know that the ZOSTAVAX vaccine was

not effective for the long-term prevention of shingles and zoster-related injuries and would not

effective at all after four years post-inoculation.

        405.    Merck and MSD knew and had reason to know that the ZOSTAVAX vaccine was

inherently dangerous in a manner that exceeded the inaccurate and inadequate warnings that

accompanied it.

        406.    Merck’s and MSD’s own research and testing of the ZOSTAVAX vaccine revealed

the true safety of the ZOSTAVAX vaccine; the true risks of serious harm including viral infection,

shingles and shingles-related conditions, and other injuries associated with the use of the

ZOSTAVAX vaccine; and the true efficacy of the ZOSTAVAX vaccine.



                                                  54
Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 55 of 93 PageID 55




       407.    Merck and MSD intentionally misrepresented facts concerning the safety and

efficacy of the ZOSTAVAX vaccine to induce Plaintiff’s and Plaintiff’s healthcare providers to

rely upon Merck’s and MSD’s misrepresentations to recommend, prescribe, purchase, and use the

ZOSTAVAX vaccine as an effective vaccine for the long-term prevention of shingles and zoster-

related injuries, and to purchase and use the ZOSTAVAX vaccine as a result – for Merck’s and

MSD’s own financial gain.

       408.    Merck and MSD intentionally misrepresented material facts concerning the safety

and efficacy of the ZOSTAVAX vaccine to induce consumers such as Plaintiff’s and Plaintiff’s

healthcare providers to rely upon Merck’s and MSD’s misrepresentations and use the

ZOSTAVAX vaccine as a safe vaccine for the long-term prevention of shingles and purchase the

product – for Merck’s and MSD’s own financial gain and to the Plaintiff’s detriment.

       409.    Merck and MSD intentionally misrepresented facts concerning the safety and

efficacy of the ZOSTAVAX vaccine with the intent to mislead Plaintiff, Plaintiff’s healthcare

providers, consumers, and the public.

                                      Detrimental Reliance

       410.    At the time Merck and MSD made these misrepresentations, and at the times that

the Plaintiff was administered the ZOSTAVAX vaccine, Plaintiff was unaware of the

representations’ falsehoods, and reasonably believed them to be true.

       411.    At the time Merck and MSD misrepresented material facts, and at the time that the

Plaintiff was administered the ZOSTAVAX vaccine, Plaintiff was unaware of the material facts

regarding the true safety and efficacy of ZOSTAVAX, and reasonably believed that ZOSTAVAX

was safe and effective for the long-term prevention of shingles, zoster-related injuries, and zoster-




                                                 55
Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 56 of 93 PageID 56




related pain, and would lessen the frequency of post-herpetic neuralgia occurrence and post-

herpetic neuralgia-associated pain.

       412.    At the time Merck and MSD made these misrepresentations, and at the time that

the Plaintiff was administered the ZOSTAVAX vaccine, Plaintiff’s healthcare providers were

unaware of the representations’ falsehoods, and reasonably believed them to be true.

       413.    At the time Merck and MSD misrepresented material facts, and at the time that the

Plaintiff were administered the ZOSTAVAX vaccine, Plaintiff’s healthcare providers was unaware

of the material facts regarding the true safety and efficacy of ZOSTAVAX, and reasonably

believed that ZOSTAVAX was safe and effective for the long-term prevention of shingles, zoster-

related injuries, and zoster-related pain, and would lessen the frequency of post-herpetic neuralgia

occurrence and post-herpetic neuralgia-associated pain.

       414.    Merck and MSD knew and had reason to know that consumers, including the

Plaintiff and Plaintiff’s healthcare providers and physicians that recommended, prescribed,

purchased, administered, and/or otherwise used the ZOSTAVAX vaccine, did not have the ability

to determine the true facts regarding the ZOSTAVAX vaccine’s safety and efficacy that it

intentionally misrepresented and concealed.

       415.    Merck and MSD had sole access to material facts concerning the ZOSTAVAX

vaccine, its efficacy, and its propensity to cause serious and dangerous injuries and damages to

persons who used the product.

       416.    Plaintiff would not have purchased and used the ZOSTAVAX vaccine if they knew

the true facts regarding its safety and efficacy.




                                                    56
Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 57 of 93 PageID 57




       417.     Plaintiff’s healthcare providers would not have recommended, prescribed,

purchased, and/or administered the ZOSTAVAX vaccine if they knew the true facts regarding its

safety and efficacy.

       418.     Plaintiff reasonably relied on Merck’s and MSD’s misrepresentations regarding the

safety and efficacy of the ZOSTAVAX vaccine and were induced to purchase and use the

ZOSTAVAX vaccine for the long-term prevention of shingles, zoster-related injuries, and zoster-

related pain.

       419.     Because Plaintiff reasonably relied on Merck’s and MSD’s misrepresentations

regarding the safety and efficacy of the ZOSTAVAX vaccine and were induced to purchase and

use the ZOSTAVAX vaccine for the long-term prevention of shingles, zoster-related injuries, and

pain, Plaintiff sustained severe and permanent personal injuries and damages.

       420.     Plaintiff’s healthcare providers reasonably relied on Merck’s and MSD’s

misrepresentations regarding the safety and efficacy of the ZOSTAVAX vaccine and were induced

to recommend, prescribe, purchase, and/or administer the ZOSTAVAX vaccine to Plaintiff for the

long-term prevention of shingles, zoster-related injuries, zoster-related pain, post-herpetic

neuralgia occurrence, and post-herpetic neuralgia-associated pain.

       421.     Because Plaintiff’s healthcare providers reasonably relied on Merck’s and MSD’s

misrepresentations regarding the safety and efficacy of the ZOSTAVAX vaccine and were induced

to recommend, prescribe, purchase, and/or administer the ZOSTAVAX vaccine for the long-term

prevention of shingles, zoster-related injuries, and pain, Plaintiff sustained severe and permanent

personal injuries and damages.




                                                57
Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 58 of 93 PageID 58




        422.   Merck’s and MSD’s false representations regarding the safety and efficacy of

ZOSTAVAX were made and perpetrated willfully, wantonly, purposefully, and with reckless

disregard for the health and safety of the public, its consumers, and the Plaintiff.

        423.   Merck’s and MSD’s false representations regarding the safety and efficacy of

ZOSTAVAX constitute wrongful conduct, fraud, and deceit.

        424.   As a direct and proximate consequence of Merck’s and MSD’s fraudulent

misrepresentations, Plaintiff sustained serious personal injuries and related losses as alleged.

                                             McKesson

        425.   McKesson is a leading designer, manufacturer, marketer, and distributor of

pharmaceutical products, including prescription drugs and vaccines.

        426.   McKesson, individually as an agent of Merck and/or MSD, packaged, labeled, re-

packaged, marketed, promoted, supplied, distributed, sold, and/or introduced into the stream of

commerce the ZOSTAVAX vaccine to consumers nationwide, and including for ultimate use by

Plaintiff.

        427.   Since 2006, McKesson made representations of material fact about ZOSTAVAX,

including the following:

               a. That ZOSTAVAX was safe;
               b. That ZOSTAVAX was effective for its intended purpose;
               c. That ZOSTAVAX was a “well-studied vaccine”;
               d. That ZOSTAVAX had been tested and was found to be safe and
                  effective for preventing shingles;
               e. That ZOSTAVAX would benefit its users “in the prevention of
                  long-term nerve pain from shingles (post-herpetic neuralgia)
                  can be primarily attributed to the vaccine’s effect on the
                  prevention of shingles” (emphasis added);
               f. That the ZOSTAVAX vaccine would effectively prevent
                  shingles and specifically the pain that accompanied it;


                                                 58
Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 59 of 93 PageID 59




               g. That the ZOSTAVAX vaccine was approved to treat the pain
                  associated with shingles;
               h. That the ZOSTAVAX vaccine was indicated to prevent post-
                  herpetic neuralgia;
               i. That the ZOSTAVAX vaccine reduces the burden and incidence
                  of post-herpetic neuralgia in patients who are vaccinated with
                  ZOSTAVAX and subsequently develop shingles;
               j. That the ZOSTAVAX vaccine was approved to prevent post-
                  herpetic neuralgia and manage the pain associated with it;
               k. That the ZOSTAVAX vaccine was evaluated for safety in more
                  than 20,000 adults – and found to be safe, effective for the long-
                  term prevention of shingles, and without any adverse effects in
                  more than 20,000 adults;
               l. That ZOSTAVAX “significantly reduced” the risk of
                  developing shingles compared with placebo”;
               m. That ZOSTAVAX was effective in preventing shingles and
                  post-herpetic neuralgia to consumers over the age of 50;
               n. That the efficacy of ZOSTAVAX did not diminish over time
                  after vaccination;
               o. That the immunity provided by ZOSTAVAX was unlimited,
                  giving its users permanent and lifetime prevention against
                  shingles and post-herpetic neuralgia;
               p. That the immunity against shingles provided by ZOSTAVAX
                  was the same regardless of the age of the patient vaccinated;
               q. That the efficacy of ZOSTAVAX is 51% for everyone;
               r. That “[t]here is no way to predict when the varicella-zoster virus
                  (VZV) will reactivate or who will develop zoster”;
               s. That ZOSTAVAX did not actually cause shingles; and
               t. That the ZOSTAVAX vaccine did not induce serious side
                  effects (such as shingles, post-herpetic neuralgia, retinal
                  necrosis, keratitis and acute myelitis).
       428.    Each of these representations is false.

       429.    Since May 2006, on the date that ZOSTAVAX was approved by the FDA for

commercial marketing in the United States, McKesson widely disseminated these material

representations of material fact regarding the safety and efficacy of the ZOSTAVAX vaccine

directly to consumers, including Plaintiff and Plaintiff’s healthcare providers, in its advertising

                                                59
Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 60 of 93 PageID 60




and promotional campaign using television and radio commercials on broadcast television, cable

television and other national media outlets; print advertisements run in magazines targeted,

journals, and newspapers towards consumers and prescribers including national newspapers such

as the New York Times, Washington Post, USA Today; posters and other signage in pharmacies

where consumers bought their prescription drugs, including Plaintiff’s pharmacies; product

handouts and brochures; its own website; materials provided to each Plaintiff’s State Department

of Health; materials provided to insurance companies for dissemination to policyholders and

consumers, including Plaintiff; and other ZOSTAVAX marketing materials.

       430.    Since May 2006, McKesson heavily promoted ZOSTAVAX for the off-label use

of ZOSTAVAX to prevent post-herpetic neuralgia.

       431.    Since May 2006, McKesson heavily promoted ZOSTAVAX for the off-label use

of ZOSTAVAX to lessen the burden of post-herpetic neuralgia in individuals who develop

shingles.

       432.    Since May 2006, McKesson heavily promoted ZOSTAVAX for the off-label use

of ZOSTAVAX to lessen or manage the pain associated with shingles or post-herpetic neuralgia.

       433.    McKesson had the duty to disclose to Plaintiff and Plaintiff’s healthcare providers

of the defective nature of the ZOSTAVAX vaccine that McKesson marketed, distributed, and sold

to them.

       434.    McKesson had the duty to warn the Plaintiff and Plaintiff’s healthcare providers of

the ineffective nature of the vaccine and the heightened the risk of suffering the injuries, diseases,

and maladies associated with use of the ZOSTAVAX vaccine, and that Plaintiff suffered as a result

as alleged.




                                                 60
Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 61 of 93 PageID 61




        435.    McKesson knew and had reason to know that the ZOSTAVAX vaccine carried the

serious risks of physical harm to its users, including viral infection, shingles, and shingles-related

conditions, because it could reactivate the VZV virus.

        436.    McKesson knew and had reason to know that the ZOSTAVAX vaccine was not

effective for the long-term prevention of shingles and zoster-related injuries and would not

effective at all after four years post-inoculation.

        437.    McKesson knew and had reason to know that the ZOSTAVAX vaccine was

inherently dangerous in a manner that exceeded the inaccurate and inadequate warnings that

accompanied it.

        438.    Merck’s and MSD’s own research and testing of the ZOSTAVAX vaccine revealed

the true safety of the ZOSTAVAX vaccine; the true risks of serious harm including viral infection,

shingles and shingles-related conditions, and other injuries associated with the use of the

ZOSTAVAX vaccine; and the true efficacy of the ZOSTAVAX vaccine.

        439.    McKesson knew or should have known the results of Merck’s and MSD’s own

testing of the ZOSTAVAX vaccine.

        440.    McKesson knew or believed at the time it made false representations about the

ZOSTAVAX vaccine that the representations were false.

        441.    McKesson knew or believed at the time it made false representations about the

ZOSTAVAX vaccine that the false representations were material.

        442.    McKesson knew or believed at the time it made false representations about the

ZOSTAVAX vaccine that the false representations were misleading.

        443.    McKesson intentionally misrepresented facts concerning the safety and efficacy of

the ZOSTAVAX vaccine to induce Plaintiff and Plaintiff’s healthcare providers to rely upon



                                                  61
Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 62 of 93 PageID 62




McKesson’s misrepresentations to recommend, prescribe, purchase, and use the ZOSTAVAX

vaccine as an effective vaccine for the long-term prevention of shingles and zoster-related injuries,

and to purchase and use the ZOSTAVAX vaccine as a result – for McKesson’s own financial gain,

to the Plaintiff’s detriment.

        444.    At the time McKesson made these misrepresentations, and at the times that the

Plaintiff was administered the ZOSTAVAX vaccine, Plaintiff was unaware of the representations’

falsehoods, and reasonably believed them to be true.

        445.    At the time McKesson misrepresented material facts, and at the time that the

Plaintiff was administered the ZOSTAVAX vaccine, Plaintiff was unaware of the material facts

regarding the true safety and efficacy of ZOSTAVAX, and reasonably believed that ZOSTAVAX

was safe and effective for the long-term prevention of shingles, zoster-related injuries, and pain.

        446.    At the time McKesson made these misrepresentations, and at the times that the

Plaintiff was administered the ZOSTAVAX vaccine, Plaintiff’s healthcare providers were unaware

of the representations’ falsehoods, and reasonably believed them to be true.

        447.    At the time McKesson misrepresented material facts, and at the time that the

Plaintiff were administered the ZOSTAVAX vaccine, Plaintiff’s healthcare providers was unaware

of the material facts regarding the true safety and efficacy of ZOSTAVAX, and reasonably

believed that ZOSTAVAX was safe and effective for the long-term prevention of shingles, zoster-

related injuries, pain, and would lessen the frequency of post-herpetic neuralgia occurrence and

post-herpetic neuralgia-associated pain.

        448.    McKesson knew and had reason to know that consumers, including the Plaintiff

and Plaintiff’s healthcare providers that recommended, prescribed, purchased, administered,




                                                 62
Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 63 of 93 PageID 63




and/or otherwise used the ZOSTAVAX vaccine, did not have the ability to determine the true

facts regarding the ZOSTAVAX vaccine’s safety and efficacy that it intentionally misrepresented.

       449.    McKesson knew that the Defendants named herein had sole access to material facts

concerning the ZOSTAVAX vaccine, its efficacy, and its propensity to cause serious and

dangerous injuries and damages to persons who used the product.

       450.    Plaintiff would not have purchased and used the ZOSTAVAX vaccine if Plaintiff

knew the true facts regarding its safety and efficacy.

       451.    Plaintiff’s healthcare providers would not have recommended, prescribed,

purchased, and/or administered the ZOSTAVAX vaccine to Plaintiff if they knew the true facts

regarding its safety and efficacy.

       452.    Plaintiff reasonably relied on McKesson’s misrepresentations regarding the safety

and efficacy of the ZOSTAVAX vaccine and was induced to purchase and use the ZOSTAVAX

vaccine for the long-term prevention of shingles, zoster-related injuries, and zoster-related pain.

       453.    Because Plaintiff reasonably relied on McKesson’s misrepresentations regarding

the safety and efficacy of the ZOSTAVAX vaccine and were induced to purchase and use the

ZOSTAVAX vaccine for the long-term prevention of shingles, zoster-related injuries, and zoster-

related pain, Plaintiff sustained severe and permanent personal injuries and damages.

       454.    Plaintiff’s   healthcare    providers     reasonably     relied   on     McKesson’s

misrepresentations regarding the safety and efficacy of the ZOSTAVAX vaccine and were induced

to recommend, prescribe, purchase, and/or administer the ZOSTAVAX vaccine to Plaintiff for the

long-term prevention of shingles, zoster-related injuries, and zoster-related pain.

       455.    Because Plaintiff’s healthcare providers reasonably relied on McKesson’s

misrepresentations regarding the safety and efficacy of the ZOSTAVAX vaccine and were induced



                                                 63
Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 64 of 93 PageID 64




to recommend, prescribe, purchase, and/or administer the ZOSTAVAX vaccine to Plaintiff for the

long-term prevention of shingles, zoster-related injuries, and zoster-related pain, Plaintiff

sustained severe and permanent personal injuries and damages.

        456.    McKesson made its fraudulent misrepresentations intentionally, willfully,

wantonly, and with reckless disregarded and depraved indifference for the safety and well-being

of the users of the ZOSTAVAX vaccine, such as Plaintiff.

        457.    McKesson’s false representations regarding the safety and efficacy of ZOSTAVAX

constitute wrongful conduct, fraud, and deceit.

        458.    As a foreseeable, direct, and proximate result of McKesson’s fraudulent

misrepresentations, Plaintiff suffered the serious injuries alleged herein.

        459.    Defendants are jointly and severally liable to Plaintiff for compensatory and

punitive damages, in amounts to be proven at trial, together with interest, costs of suit, attorneys'

fees and all such other relief as the Court deems proper.

                        COUNT VII: FRAUDULENT CONCEALMENT
                                 (Against all Defendants)
        460.    Plaintiff incorporates by reference all prior allegations.

                                           Merck and MSD

        461.    Merck and MSD are leading designers, manufacturers, marketers, and distributors

of pharmaceutical products, including prescription drugs and vaccines.

        462.    Merck and MSD had the duty to disclose to the Plaintiff and Plaintiff’s healthcare

providers of the defective design and formulation of the ZOSTAVAX vaccine, which heightened

the risk of suffering the injuries, diseases, and maladies that Plaintiff suffered as a result as alleged.

        463.    Merck and MSD were also under a duty to warn the Plaintiff and Plaintiff’s

healthcare providers of the ineffective nature of the vaccine and the heightened the risk of suffering


                                                   64
Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 65 of 93 PageID 65




the injuries, diseases, and maladies associated with use of the ZOSTAVAX vaccine, and that

Plaintiff suffered as a result as alleged.

        464.    Since June 2006 and during all relevant times, ZOSTAVAX vaccine's television

commercials, radio commercials, and print advertisements were published and run in magazines

targeting 50-year-old-and-older adults, and in broadcast television, cable television, mainstream

radio, and other broadcast media outlets, as alleged in ¶¶ 335-373.

        465.    From 2006 until present date, Merck and MSD intentionally concealed the

following material information from ZOSTAVAX vaccine’s label, ZOSTAVAX’s marketing

materials, and in representations made by Merck and MSD as alleged in ¶¶ 289-373, 464:

                a) The ZOSTAVAX vaccine can actually cause a viral infection,
                   leading to an array of other infections and/or diseases including
                   shingles and post herpetic neuralgia;
                b) That the ZOSTAVAX vaccine can reactivate the VZV virus and
                   cause shingles;
                c) The effect of time since vaccination on ZOSTAVAX’s efficacy;
                d) That the ZOSTAVAX vaccine’s efficacy rate wanes
                   significantly over time post-inoculation, to near-zero after four
                   years;
                e) That the ZOSTAVAX vaccine’s highest efficacy rate is 51%,
                   and only upon perfect use, at age 60;
                f) That the ZOSTAVAX vaccine’s efficacy rate decreases
                   significantly with advancing age;
                g) ZOSTAVAX is not, and has never been, approved to treat pain
                   associated with shingles;
                h) ZOSTAVAX is not, and has never been, approved to prevent
                   post-herpetic neuralgia;
                i) ZOSTAVAX is not, and has never been, approved to lessen the
                   incidence and burden of post-herpetic neuralgia if a patient did
                   get shingles after being vaccinated; and
                j) ZOSTAVAX is not effective indefinitely after a single
                   administration.
        466.    Each of these facts are material.


                                                    65
Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 66 of 93 PageID 66




       467.      Plaintiff saw and/or read the representations made by Merck and MSD as alleged

in ¶¶ 335-373.

       468.      Plaintiff’s healthcare providers saw and/or read the representations made by Merck

and MSD as alleged in ¶¶ 289-373.

       469.      Plaintiff, who saw and/or read the representations made by Merck and MSD as

alleged in ¶¶ 335-373, did not know that ZOSTAVAX could reactivate the VZV virus and actually

cause shingles.

       470.      Plaintiff’s healthcare providers, who saw, read, or otherwise received the

representations made by Merck and MSD as alleged in ¶¶ 289-373, did not know that ZOSTAVAX

could reactivate the VZV virus and actually cause shingles.

       471.      Plaintiff, who saw and/or read the representations made by Merck and MSD as

alleged in ¶¶ 335-373, did not know that the highest efficacy rate of ZOSTAVAX was 51% upon

perfect use at age 60.

       472.      Plaintiff’s healthcare providers, who saw, read, or otherwise received the

representations made by Merck and MSD as alleged in ¶¶ 289-373, did not know that the highest

efficacy rate of ZOSTAVAX was 51% upon perfect use at age 60.

       473.      Plaintiff, who saw and/or read the representations made by Merck and MSD as

alleged in ¶¶ 335-373, did not know that the efficacy rate of ZOSTAVAX decreased with

advancing age.

       474.      Plaintiff’s healthcare providers, who saw, read, or otherwise received the

representations made by Merck and MSD as alleged in ¶¶ 289-373, did not know that the efficacy

rate of ZOSTAVAX decreased with advancing age.




                                                 66
Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 67 of 93 PageID 67




       475.     Plaintiff, who saw and/or read the representations made by Merck and MSD as

alleged in ¶¶ 335-373, did not know that the efficacy rate waned significantly over time post-

inoculation to near-zero after four years.

       476.    Plaintiff’s healthcare providers, who saw, read, or otherwise received the

representations made by Merck and MSD as alleged in ¶¶ 289-373, did not know that the efficacy

rate waned significantly over time post-inoculation to near-zero after four years.

       477.    Plaintiff, who saw and/or read the representations made by Merck and MSD as

alleged in ¶¶ 335-373, relied on those representations and understood that they indicated that

ZOSTAVAX would prevent shingles indefinitely.

       478.    Plaintiff’s healthcare providers, who saw, read, or otherwise received the

representations made by Merck and MSD as alleged in ¶¶ 289-373, relied on those representations

and understood that they indicated that ZOSTAVAX would prevent shingles indefinitely.

       479.    Plaintiff, who saw and/or read the representations made by Merck and MSD as

alleged in ¶¶ 335-373, relied on those representations and understood that they indicated that

ZOSTAVAX would NOT reactive VZV and actually cause shingles.

       480.    Plaintiff’s healthcare providers, who saw, read, or otherwise received the

representations made by Merck and MSD as alleged in ¶¶ 289-373, relied on those representations

and understood that they indicated that ZOSTAVAX would NOT reactive VZV and actually cause

shingles.

       481.    Plaintiff was influenced by and relied on saw and/or read the representations made

by Merck and MSD as alleged in ¶¶ 335-373 and was induced to use ZOSTAVAX for long-term

prevention of shingles as a result.




                                                67
Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 68 of 93 PageID 68




       482.    Plaintiff’s healthcare providers, who saw, read, or otherwise received the

representations made by Merck and MSD as alleged in ¶¶ 289-373, were influenced by and relied

these representations and were induced to prescribe, administer, and/or recommend ZOSTAVAX

to Plaintiff for long-term prevention of shingles as a result.

       483.    Jill Bradley was Merck’s Director of Marketing Communications.

       484.    On June 13, 2006, Nancy Chamberlin, Pharm. D., Regulatory Review Officer,

APLB, submitted a memorandum to Jill Bradley, Merck’s Director of Marketing Communications,

regarding the APLB’s label review of ZOSTAVAX and stating APLB’s position regarding

Merck’s ZOSTAVAX label:

               “We disagree with your proposal to omit the warning for vaccination
               with a live attenuated virus and precautionary statement regarding
               the theoretical risk of transmitting the vaccine virus to varicella-
               susceptible individuals. Omission of these would make your
               promotional pieces lacking in appropriate fair balance risk
               information that needs to be conveyed with every promotional
               material.”

       485.    On June 13, 2006, Bradley decided, on behalf of Merck and MSD and in the scope

of her employment with Merck and MSD, to intentionally omit the aforesaid warnings associated

with the vaccination of a live attenuated virus for the 2006 ZOSTAVAX label.

       486.    On June 13, 2006, when Merck and MSD decided to omit information on the 2006

ZOSTAVAX vaccine’s label, Bradley knew and/or had reason to know the risks associated with

the vaccination of a live attenuated virus was material information that would be relied upon by

the medical community, including Plaintiff’s healthcare providers, and by Plaintiff.

       487.    On or about June 13, 2006, Merck and MSD knew or had reason to know that the

ZOSTAVAX vaccine’s label omitted statements about the cardiac events; the warnings and

precautions of using a live virus vaccine; and the need to avoid close contact (including household



                                                  68
Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 69 of 93 PageID 69




contacts) with someone who may be pregnant and has not had chickenpox or been vaccinated

against chickenpox, or someone who has problems with their immune system.

       488.    On or about June 13, 2006, Merck and MSD knew or had reason to know that the

ZOSTAVAX vaccine’s label omitted a warning regarding vaccination with a live attenuated virus

and also lacked a precautionary statement regarding the theoretical risk of transmitting the vaccine

virus to varicella-susceptible individuals.

       489.    From June 13, 2006, Merck and MSD intentionally omitted material facts from the

ZOSTAVAX label and while marketing and selling the ZOSTAVAX vaccine.

       490.    Merck and MSD knowingly omitted in the packaging for the ZOSTAVAX vaccine

that the ZOSTAVAX vaccine can actually cause a viral infection, leading to an array of other

infections and/or diseases.

           Detrimental Reliance by Plaintiff and Plaintiff’s Healthcare Providers

       491.    Merck and MSD knew or believed at the time it intentionally omitted and concealed

material facts, as alleged in ¶¶ 462-490, about the ZOSTAVAX vaccine that the facts omitted and

concealed were material.

       492.    At the time Merck and MSD intentionally omitted and concealed material facts,

and at the times that the Plaintiff were administered the ZOSTAVAX vaccine, Plaintiff and

Plaintiff’s healthcare providers were unaware of the material facts regarding the true safety and

efficacy of ZOSTAVAX and reasonably believed that ZOSTAVAX was safe and effective for the

long-term prevention of shingles, zoster-related injuries, and zoster-related pain.

       493.    Plaintiff would not have purchased and/or used the ZOSTAVAX vaccine if Plaintiff

knew the true facts regarding its safety and efficacy.




                                                 69
Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 70 of 93 PageID 70




        494.    Plaintiff’s healthcare providers would not have recommended, prescribed,

purchased, and/or administered the ZOSTAVAX vaccine to Plaintiff if they knew the true facts

regarding its safety and efficacy.

        495.    Merck and MSD intentionally omitted and/or concealed material facts concerning

the safety and efficacy of the ZOSTAVAX vaccine to induce consumers, including Plaintiff and

Plaintiff’s healthcare providers, to rely upon Merck’s and MSD’s misrepresentations that the

ZOSTAVAX vaccine was a safe vaccine for the long-term prevention of shingles and zoster-

related injuries, and to purchase and use the ZOSTAVAX vaccine as a result – for Merck’s and

MSD’s own financial gain and to Plaintiff’s detriment.

        496.    Merck and MSD knew and had reason to know that Plaintiff and Plaintiff’s

healthcare providers did not have the ability to determine the true facts regarding the ZOSTAVAX

vaccine’s safety and efficacy that Merck and MSD intentionally omitted and concealed.

        497.    Merck and MSD had sole access to material facts concerning the defective nature

of the product and its propensity to cause serious and dangerous injuries and damages to persons

who used the product.

        498.    Merck and MSD knew and had reason to know that the ZOSTAVAX vaccine

created great risk of causing serious personal injury to the users of the ZOSTAVAX vaccine.

        499.    Merck and MSD knew and had reason to know that the ZOSTAVAX vaccine was

inherently dangerous in a manner that exceeded the inaccurate and inadequate warnings that

accompanied it.

        500.    Merck and MSD knew and had reason to know that the ZOSTAVAX vaccine was

not effective for the long-term prevention of shingles and zoster-related injuries and would not

effective at all after four years post-inoculation.



                                                  70
Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 71 of 93 PageID 71




       501.    Merck’s and MSD’s own research and testing of the ZOSTAVAX vaccine revealed

the true safety of the ZOSTAVAX vaccine; the true risks of serious harm including viral infection,

shingles and shingles-related conditions, and other injuries associated with the use of the

ZOSTAVAX vaccine; and the true efficacy of the ZOSTAVAX vaccine.

       502.    Plaintiff justifiably relied on the representations made by Merck and MSD, which

intentionally omitted and concealed material facts about the ZOSTAVAX vaccine, and reasonably

believed that the product was safe and effective for its intended purpose.

       503.    Plaintiff’s healthcare providers justifiably relied on the representations made by

Merck and MSD, which intentionally omitted and concealed material facts about the ZOSTAVAX

vaccine, and reasonably believed that the product was safe and effective for its intended purpose.

       504.    Because Plaintiff justifiably relied on the representations made by Merck and MSD,

which intentionally omitted and concealed material facts about the ZOSTAVAX vaccine, and

reasonably believed that the product was safe and effective for its intended purpose, Plaintiff was

induced to purchase and use the ZOSTAVAX vaccine.

       505.    Because Plaintiff’s healthcare providers justifiably relied on the representations

made by Merck and MSD, which intentionally omitted and concealed material facts about the

ZOSTAVAX vaccine, and reasonably believed that the product was safe and effective for its

intended purpose, Plaintiff’s healthcare providers were induced to prescribe, purchase, and

administer the ZOSTAVAX vaccine to Plaintiff.

       506.    Because Plaintiff justifiably relied on the representations made by Merck and MSD,

which intentionally omitted and concealed material facts about the ZOSTAVAX vaccine, and was

induced to use ZOSTAVAX as a result, Plaintiff suffered serious injuries as alleged herein.




                                                71
Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 72 of 93 PageID 72




        507.      Because Plaintiff’s healthcare providers justifiably relied on the representations

made by Merck and MSD, which intentionally omitted and concealed material facts about the

ZOSTAVAX vaccine, which induced Plaintiff’s healthcare providers to prescribed and/or

administer the ZOSTAVAX vaccine to Plaintiff as a result, Plaintiff suffered serious injuries as

alleged herein.

        508.      Merck’s and MSD’s intentional omissions and concealment of material facts

regarding the safety and efficacy of ZOSTAVAX were made and perpetrated willfully, wantonly,

purposefully, and with reckless disregard and depraved indifference for the health and safety of

the public, its consumers, and the Plaintiff.

        509.      Merck’s and MSD’s intentional omissions and concealment of material facts

regarding the safety and efficacy of ZOSTAVAX constitute wrongful conduct, fraud, and deceit.

        510.      As a direct and proximate consequence of Merck’s and MSD’s fraudulent

concealment, Plaintiff sustained serious personal injuries and related losses as alleged herein.

                                                McKesson

        511.      McKesson is a leading designer, manufacturer, marketer, and distributor of

pharmaceutical products, including prescription drugs and vaccines.

        512.      McKesson had the duty to disclose to the Plaintiff and Plaintiff’s healthcare

providers of the defective design and formulation of the ZOSTAVAX vaccine that it sold to them,

which heightened the risk of suffering the injuries, diseases, and maladies that Plaintiff suffered as

a result as alleged.

        513.      McKesson was also under a duty to warn the Plaintiff and Plaintiff’s healthcare

providers of the ineffective nature of the vaccine and the heightened the risk of suffering the




                                                   72
Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 73 of 93 PageID 73




injuries, diseases, and maladies associated with use of the ZOSTAVAX vaccine, and that Plaintiff

suffered as a result as alleged.

       514.    From 2006 until present date, McKesson intentionally omitted material facts from

the ZOSTAVAX package insert, prescribing information, and label, and while marketing and

selling the ZOSTAVAX vaccine.

       515.    From 2006 until present date, McKesson intentionally concealed the following

material information from ZOSTAVAX vaccine’s label, package insert, prescribing information,

ZOSTAVAX’s marketing materials, and in representations made by McKesson as alleged in ¶¶

426-458:

               k) The ZOSTAVAX vaccine can actually cause a viral infection,
                  leading to an array of other infections and/or diseases including
                  shingles and post herpetic neuralgia;
               l) That the ZOSTAVAX vaccine can reactivate the VZV virus and
                  cause shingles;
               m) The effect of time since vaccination on ZOSTAVAX’s efficacy;
               n) That the ZOSTAVAX vaccine’s efficacy rate wanes
                  significantly over time post-inoculation, to near-zero after four
                  years;
               o) That the ZOSTAVAX vaccine’s highest efficacy rate is 51%,
                  and only upon perfect use, at age 60;
               p) That the ZOSTAVAX vaccine’s efficacy rate decreases
                  significantly with advancing age;
               q) ZOSTAVAX is not, and has never been, approved to treat pain
                  associated with shingles;
               r) ZOSTAVAX is not, and has never been, approved to prevent
                  post-herpetic neuralgia;
               s) ZOSTAVAX is not, and has never been, approved to lessen the
                  incidence and burden of post-herpetic neuralgia if a patient did
                  get shingles after being vaccinated; and
               t) ZOSTAVAX is not effective indefinitely after a single
                  administration.
       516.    Each of these facts are material.


                                                   73
Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 74 of 93 PageID 74




        517.    On or about June 13, 2006, McKesson knew or had reason to know that the

ZOSTAVAX vaccine’s package insert, prescribing information, and label omitted statements

about the warnings and precautions of using a live virus vaccine and the need to avoid close contact

(including household contacts) with someone who may be pregnant and has not had chickenpox

or been vaccinated against chickenpox, or someone who has problems with their immune system.

        518.    On or about June 13, 2006, McKesson knew or had reason to know that the

ZOSTAVAX vaccine’s package insert, prescribing information, and label omitted a warning

regarding vaccination with a live attenuated virus and also lacked a precautionary statement

regarding the theoretical risk of transmitting the vaccine virus to varicella-susceptible individuals.

        519.    McKesson knew or believed at the time it intentionally omitted and concealed

material facts about the ZOSTAVAX vaccine that the facts omitted and concealed were material.

        520.    McKesson, with Merck and MSD, had sole access to material facts concerning the

defective nature of the product and its propensity to cause serious and dangerous injuries and

damages to persons who used the product.

        521.    McKesson knew and had reason to know that the ZOSTAVAX vaccine created

great risk of causing serious personal injury to the users of the ZOSTAVAX vaccine, including

but not limited to the risk of causing shingles and other related conditions.

        522.    McKesson knew and had reason to know that the ZOSTAVAX vaccine was

inherently dangerous in a manner that exceeded the inaccurate and inadequate warnings that

accompanied it.

        523.    McKesson knew and had reason to know that the ZOSTAVAX vaccine was not

effective for the long-term prevention of shingles and zoster-related injuries and would not

effective at all after four years post-inoculation.



                                                  74
Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 75 of 93 PageID 75




       524.    Merck’s and MSD’s own research and testing of the ZOSTAVAX vaccine revealed

the true safety of the ZOSTAVAX vaccine; the true risks of serious harm including viral infection,

shingles and shingles-related conditions, and other injuries associated with the use of the

ZOSTAVAX vaccine; and the true efficacy of the ZOSTAVAX vaccine.

       525.    McKesson knew or should have known the results of Merck’s and MSD’s research

and testing of the ZOSTAVAX vaccine that revealed the true safety, risks of serious harm and

injury, and actual efficacy of the ZOSTAVAX vaccine.

       526.    McKesson intentionally omitted and/or concealed facts concerning the safety and

efficacy of the ZOSTAVAX vaccine to induce consumers, including Plaintiff and Plaintiff’s

healthcare providers, to rely upon McKesson’s misrepresentations that the ZOSTAVAX vaccine

was a safe vaccine for the long-term prevention of shingles and zoster-related injuries, and to

purchase and use the ZOSTAVAX vaccine as a result – for McKesson’s own financial gain and to

Plaintiff’s detriment.

       527.    Plaintiff was influenced by and relied on McKesson’s representations, which

omitted and intentionally concealed material facts about the ZOSTAVAX vaccine and was

induced to use ZOSTAVAX for permanent prevention of shingles as a result.

       528.    Plaintiff’s healthcare providers were influenced by and relied on McKesson’s

representations, which omitted and intentionally concealed material facts about the ZOSTAVAX

vaccine, and were induced to prescribe, administer, and/or recommend ZOSTAVAX to Plaintiff

for permanent prevention of shingles as a result.

       529.    At the time McKesson intentionally omitted and concealed material facts, and at

the times that the Plaintiff was administered the ZOSTAVAX vaccine, Plaintiff and Plaintiff’s

healthcare providers were unaware of the material facts regarding the true safety and efficacy of



                                                75
Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 76 of 93 PageID 76




ZOSTAVAX, and reasonably believed that ZOSTAVAX was safe and effective for the long-term

prevention of shingles, zoster-related injuries, and zoster-related pain.

       530.    Plaintiff would not have purchased and used the ZOSTAVAX vaccine if Plaintiff

knew the true facts regarding its safety and efficacy.

       531.    Plaintiff’s healthcare providers would not have recommended, prescribed,

purchased, and/or administered the ZOSTAVAX vaccine if they knew the true facts regarding its

safety and efficacy.

       532.    McKesson knew and had reason to know that consumers, including the Plaintiff

and Plaintiff’s healthcare providers that recommended, prescribed, purchased, administered,

and/or otherwise used the ZOSTAVAX vaccine, did not have the ability to determine the true facts

regarding the ZOSTAVAX vaccine’s safety and efficacy that it intentionally concealed.

       533.    Plaintiff’s healthcare providers justifiably relied on the representations made by

McKesson, which intentionally omitted and concealed material facts about the ZOSTAVAX

vaccine, and reasonably believed that the product was safe and effective for its intended purpose.

       534.    Because Plaintiff’s healthcare providers justifiably relied on the representations

made by McKesson, which intentionally omitted and concealed material facts about the

ZOSTAVAX vaccine, and reasonably believed that the product was safe and effective for its

intended purpose, Plaintiff’s healthcare providers was induced to prescribe, purchase, and

administer the ZOSTAVAX vaccine to Plaintiff.

       535.    Plaintiff’s healthcare providers would not have recommended, prescribed,

purchased, and/or administered the ZOSTAVAX vaccine to Plaintiff if they knew the true facts

regarding its safety and efficacy.




                                                 76
Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 77 of 93 PageID 77




        536.    Plaintiff justifiably relied on the representations made by McKesson, which

intentionally omitted and concealed material facts about the ZOSTAVAX vaccine, and reasonably

believed that the product was safe and effective for its intended purpose.

        537.    Because Plaintiff justifiably relied on the representations made by McKesson,

which intentionally omitted and concealed material facts about the ZOSTAVAX vaccine, and

reasonably believed that the product was safe and effective for its intended purpose, Plaintiffs were

induced to purchase and use the ZOSTAVAX vaccine.

        538.    Because Plaintiff justifiably relied on McKesson and was induced to use

ZOSTAVAX, Plaintiff suffered serious injuries as alleged herein.

        539.    Because Plaintiff’s healthcare providers justifiably relied on McKesson, which

induced Plaintiff’s healthcare providers to prescribed and/or administer the ZOSTAVAX vaccine

to Plaintiff, Plaintiff suffered serious injuries as alleged herein.

        540.    McKesson’s intentional omissions and concealment of material facts regarding the

safety and efficacy of ZOSTAVAX were made and perpetrated willfully, wantonly, purposefully,

and with reckless disregard and depraved indifference for the health and safety of the public, its

consumers, and the Plaintiff.

        541.    McKesson’s intentional omissions and concealment of material facts regarding the

safety and efficacy of ZOSTAVAX constitute wrongful conduct, fraud, and deceit.

        542.    As a foreseeable, direct, and proximate result of McKesson’s fraudulent

concealment, Plaintiff suffered the serious injuries alleged herein.

        543.    As a direct and proximate result of Defendants' fraudulent concealment of material

facts regarding the ZOSTAVAX vaccine, Plaintiff sustained injuries as alleged herein.




                                                   77
Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 78 of 93 PageID 78




       544.    Defendants are jointly and severally liable to Plaintiff for compensatory and

punitive damages, in amounts to be proven at trial, together with interest, costs of suit, attorneys'

fees and all such other relief as the Court deems proper.

                   COUNT VIII: NEGLIGENT MISREPRESENTATION
                                (Against all Defendants)

       545.    Plaintiff incorporate by reference all prior allegations.

                                           Merck and MSD

       546.    Merck is a leading designer, manufacturer, marketer, and distributor of

pharmaceutical products, including prescription drugs and vaccines.

       547.    MSD is a leading designer, manufacturer, marketer, and distributor of

pharmaceutical products, including prescription drugs and vaccines.

       548.    Merck and/or MSD designed, researched, developed, manufactured, tested, labeled,

advertised, promoted, marketed, sold, supplied, distributed, and/or introduced into the stream of

commerce the ZOSTAVAX vaccine.

       549.    Merck and MSD each had a duty to accurately and truthfully represent to the

medical community, the FDA, and U.S. consumers, including Plaintiff and Plaintiff’s healthcare

providers, the truth regarding their claims that the ZOSTAVAX vaccine had been tested, and found

to be safe and effective for the long-term prevention of shingles and injuries and conditions

associated with the herpes zoster virus.

       550.    Merck and MSD had the duty to disclose to Plaintiff and Plaintiff’s healthcare

providers of the defective nature of the ZOSTAVAX vaccine that Merck and MSD manufactured,

marketed, distributed, and sold to them.

       551.    Merck and MSD had the duty to disclose to the Plaintiff and Plaintiff’s physicians

and healthcare providers of the defective design and formulation of the ZOSTAVAX vaccine,

                                                 78
Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 79 of 93 PageID 79




which heightened the risk of suffering the injuries, diseases, and maladies that Plaintiff suffered as

a result as alleged.

        552.    Merck and MSD failed to warn the Plaintiff, Plaintiff’s healthcare providers, the

medical community, and other consumers of the defective condition of ZOSTAVAX.

        553.    Merck and MSD failed to disclose to the Plaintiff, Plaintiff’s healthcare providers,

and other members of the general public that the administration of this vaccine increased the risk

of viral infection.

        554.    Merck and MSD failed to disclose to the Plaintiff, Plaintiff’s healthcare providers

healthcare providers, and other members of the general public that administration of the

ZOSTAVAX vaccine would not prevent or protect against shingles or zoster-related conditions or

disease after four years post-inoculation.

        555.    Merck and MSD represented and marketed ZOSTAVAX as being safe and

effective. Plaintiff incorporate by reference and re-alleges Plaintiff’s allegations in ¶¶ 289-396,

supra, as to Merck and MSD’s misrepresentations.

        556.    Merck’s and MSD’s representations were made to Plaintiff, Plaintiff’s healthcare

providers, the medical community, as well as the general public.

        557.    Merck and MSD intentionally represented these facts concerning the safety and

efficacy of the ZOSTAVAX vaccine with the intent to induce Plaintiff, Plaintiff’s healthcare

providers, consumers, and the public, to rely on these misrepresentations and prescribe,

recommend, administer, purchase, and use ZOSTAVAX – for Merck’s and MSD’s financial gain.

        558.    These representations made by Merck and MSD were, in fact, false.




                                                 79
Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 80 of 93 PageID 80




       559.    Merck and MSD failed to exercise ordinary care in making false representations

concerning the ZOSTAVAX vaccine and its manufacture, sale, testing, quality assurance, quality

control, and distribution in interstate commerce.

       560.    Merck and MSD knew, or had reason to know, that the ZOSTAVAX vaccine had

not been sufficiently tested; that the ZOSTAVAX vaccine lacked adequate, accurate, and

prominent warnings; that use of the ZOSTAVAX vaccine created a high risk of adverse health

effects, had higher than acceptable risks of harm to users, had higher than reported and represented

risks of adverse side effects such as those specifically described herein; and that the ZOSTAVAX

vaccine was not effective for the long-term or permanent prevention and protection against

shingles and other zoster-related conditions and disease.

       561.    Merck and MSD misrepresented material facts about ZOSTAVAX when Merck

and MSD knew or reasonably should have known of the falsity of such misrepresentations.

       562.    Merck and MSD made such material misrepresentations about ZOSTAVAX

without exercising reasonable care to ascertain the accuracy of these representations.

       563.    Merck and MSD were careless or negligent by failing to ascertain the truth of their

representations at the time Merck and MSD made them.

       564.    Merck and MSD each breached their duty by representing to the Plaintiff, Plaintiff’s

healthcare providers, and the medical community that the ZOSTAVAX vaccine’s use did not carry

the serious and increased risk of viral infection, such as those suffered by Plaintiff and other

similarly situated consumers.

       565.    Merck and MSD each breached their duty by representing to the Plaintiff, Plaintiff’s

healthcare providers, and the medical community that the ZOSTAVAX vaccine was effective for

permanent prevention and protection against shingles and zoster-related injuries.



                                                80
Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 81 of 93 PageID 81




       566.    Plaintiff and Plaintiff’s healthcare providers justifiably relied on Merck’s and

MSD’s misrepresentations.

       567.    If Plaintiff knew the actual risk of viral infection associated with ZOSTAVAX use

and that ZOSTAVAX was not effective for permanent prevention and protection against shingles

and zoster-related injuries, Plaintiff would not have purchased or used the ZOSTAVAX vaccine.

       568.    If Plaintiff’s healthcare providers knew the actual risk of viral infection associated

with ZOSTAVAX use and that ZOSTAVAX was not effective for permanent prevention and

protection against shingles and zoster-related injuries, Plaintiff’s healthcare providers would not

have recommended, prescribed, and/or administered the ZOSTAVAX vaccine to Plaintiff.

       569.    As a foreseeable, direct, and proximate result of Plaintiff’s and Plaintiff’s

healthcare providers’ justifiable reliance on Merck’s and MSD’s negligent misrepresentations as

set forth herein, Plaintiff were inoculated with ZOSTAVAX.

       570.    As a foreseeable, direct, and proximate result of Plaintiff’s use of ZOSTAVAX,

Plaintiff sustained injuries and monetary losses as alleged herein.

       571.    Consequently, Plaintiff’s use of ZOSTAVAX was to Plaintiff’s own detriment.

       572.    As a direct and proximate consequence of Merck’s and MSD’s breach of duty and

the negligent misrepresentations of material facts they made regarding the ZOSTAVAX vaccine,

Plaintiff sustained serious personal injuries and related losses as alleged herein.

                                             McKesson

       573.    McKesson is a leading designer, manufacturer, marketer, and distributor of

pharmaceutical products, including prescription drugs and vaccines.




                                                 81
Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 82 of 93 PageID 82




        574.       McKesson, individually as an agent of Merck and/or MSD, packaged, labeled, re-

packaged, marketed, promoted, supplied, distributed, sold, and/or introduced into the stream of

commerce the ZOSTAVAX vaccine nationwide, and including for ultimate use by Plaintiff.

        575.       McKesson had a duty to accurately and truthfully represent to the medical

community, the FDA, and consumers, including Plaintiff and Plaintiff’s healthcare providers, the

truth regarding its claims that the ZOSTAVAX vaccine had been tested, and found to be safe and

effective for the long-term prevention of shingles and injuries and conditions associated with the

herpes zoster virus.

        576.       McKesson had the duty to disclose to Plaintiff and Plaintiff’s healthcare providers

of the defective nature of the ZOSTAVAX vaccine that McKesson marketed, distributed, and sold

to them.

        577.       McKesson had the duty to disclose to the Plaintiff and Plaintiff’s healthcare

providers of the defective design and formulation of the ZOSTAVAX vaccine, which heightened

the risk of suffering the injuries, diseases, and maladies that Plaintiff suffered as a result as alleged.

        578.       McKesson failed to warn the Plaintiff, Plaintiff’s healthcare providers, the medical

community, and other consumers of the defective condition of ZOSTAVAX.

        579.       McKesson failed to disclose to the Plaintiff, Plaintiff’s healthcare providers, and

other members of the general public that the administration of this vaccine increased the risk of

viral infection.

        580.       McKesson failed to disclose to the Plaintiff, Plaintiff’s healthcare providers, and

other members of the general public that administration of the ZOSTAVAX vaccine would not

prevent or protect against shingles or zoster-related conditions after four years post-inoculation.




                                                    82
Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 83 of 93 PageID 83




       581.    McKesson represented and marketed ZOSTAVAX as being safe and effective.

Plaintiff incorporates by reference and re-allege Plaintiff’ allegations in ¶¶ 426-458, supra, as to

McKesson’s misrepresentations.

       582.    McKesson’s representations were made to Plaintiff, Plaintiff’ healthcare providers,

the medical community, as well as the general public.

       583.    McKesson intentionally represented these facts concerning the safety and efficacy

of the ZOSTAVAX vaccine with the intent to induce consumers, including Plaintiff and Plaintiff’s

healthcare providers, to rely on these misrepresentations and prescribe, recommend, administer,

purchase, and use ZOSTAVAX – for McKesson’s financial gain.

       584.    These representations made by McKesson were false.

       585.    McKesson failed to exercise ordinary care in making representations concerning

the ZOSTAVAX vaccine and its manufacture, sale, testing, quality assurance, quality control, and

distribution in interstate commerce.

       586.    McKesson knew, or had reason to know, that the ZOSTAVAX vaccine had not

been sufficiently tested; that the ZOSTAVAX vaccine lacked adequate, accurate, and prominent

warnings; that use of the ZOSTAVAX vaccine created a high risk of adverse health effects, had

higher than acceptable risks of harm to users, had higher than reported and represented risks of

adverse side effects such as those specifically described herein; and that the ZOSTAVAX vaccine

was not effective for the long-term or permanent prevention and protection against shingles and

other zoster-related conditions and disease.

       587.    McKesson misrepresented material facts about ZOSTAVAX when McKesson

knew or reasonably should have known of the falsity of such misrepresentations.




                                                83
Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 84 of 93 PageID 84




       588.    McKesson made such material misrepresentations about ZOSTAVAX without

exercising reasonable care to ascertain the accuracy of these representations.

       589.    McKesson was careless or negligent by failing to ascertain the truth of its

representations at the time McKesson made them.

       590.    McKesson breached its duty by representing to the Plaintiff, Plaintiff’s healthcare

providers, and the medical community that the ZOSTAVAX vaccine’s use did not carry the

serious and increased risk of viral infection, such as those suffered by Plaintiff and other similarly

situated consumers.

       591.    McKesson breached its duty by representing to the Plaintiff, Plaintiff’s healthcare

providers, and the medical community that the ZOSTAVAX vaccine was effective for permanent

prevention and protection against shingles and zoster-related injuries.

       592.    Plaintiff and Plaintiff’s healthcare providers justifiably relied on McKesson’s

misrepresentations.

       593.    If Plaintiff knew the actual risk of viral infection associated with ZOSTAVAX use

and that ZOSTAVAX was not effective for permanent prevention and protection against shingles

and zoster-related injuries, Plaintiff would not have purchased or used the ZOSTAVAX vaccine.

       594.    If Plaintiff’s healthcare providers knew the actual risk of viral infection associated

with ZOSTAVAX use and that ZOSTAVAX was not effective for permanent prevention and

protection against shingles and zoster-related injuries, Plaintiff’s healthcare providers would not

have recommended, prescribed, and/or administered the ZOSTAVAX vaccine to Plaintiff.

       595.    As a foreseeable, direct, and proximate result of Plaintiff’ and Plaintiff’s healthcare

providers’ justifiable reliance on McKesson’s negligent misrepresentations as set forth herein,

Plaintiff were inoculated with ZOSTAVAX.



                                                 84
Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 85 of 93 PageID 85




       596.    As a foreseeable, direct, and proximate result of Plaintiff’s use of ZOSTAVAX,

Plaintiff sustained injuries and monetary losses as alleged herein.

       597.    Consequently, Plaintiff’s use of ZOSTAVAX was to Plaintiff’s own detriment.

       598.    As a direct and proximate consequence of McKesson’s breach of its duty and the

negligent misrepresentations of material facts it made regarding the ZOSTAVAX vaccine,

Plaintiff sustained serious personal injuries and related losses as alleged herein.

       599.    As a direct and proximate result of each Defendants' breach of its duty and the

negligent misrepresentations of material facts they made regarding the ZOSTAVAX vaccine,

Plaintiff sustained serious personal injuries and related losses including serious physical injury and

impairment; mental anguish; pain and suffering; loss of enjoyment of life; diminished capacity for

the enjoyment of life; a diminished quality of life; loss of care, comfort, and consortium; medical

and related expenses; economic damages; and other losses and damages; and will continue to

suffer such harm, damages, and other losses in the future.

       600.    Defendants are jointly and severally liable to Plaintiff for compensatory and

punitive damages, in amounts to be proven at trial, together with interest, costs of suit, attorneys'

fees and all such other relief as the Court deems proper.

                               COUNT IX: CONSUMER FRAUD
                                  (Against all Defendants)

       601.    Plaintiff incorporates by reference all prior allegations.

       602.    Defendants designed, manufactured, sold, distributed, supplied, marketed, and/or

promoted the ZOSTAVAX vaccine, which was expected to reach and did in fact reach consumers,

including Plaintiff, without substantial change in the condition in which it was manufactured

and/or sold by Defendants.




                                                 85
Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 86 of 93 PageID 86




       603.   Defendants introduced into the stream of commerce the ZOSTAVAX vaccine

which was defective and unreasonably dangerous to consumers, including Plaintiff.

       604.   Defendants had a duty to accurately and truthfully represent to the medical

community, the FDA, and consumers, including Plaintiff and Plaintiff’s healthcare providers, the

truth regarding the claims they made regarding the ZOSTAVAX vaccine.

       605.   Defendants published information and represented that the ZOSTAVAX vaccine

was safe and effective for use as directed and marketed it accordingly, as alleged in ¶¶ 289-424,

426-458 and incorporated herein, in, inter alia, literature provided to physicians, patients, and

pharmacies, the websites they presently maintain, and the information disseminated on large-scale

marketing and advertising campaigns including but not limited to the television commercials

broadcasted throughout the nation and throughout New York.

       606.   Defendants omitted and/or intentionally concealed material facts regarding the

ZOSTAVAX vaccine, as alleged in ¶¶ 289-424, 426-458 and incorporated herein.

       607.   Defendants’ acts and omissions were consumer-oriented.

       608.   The misrepresentations made by Defendants, in fact, were false.

       609.   Defendants’ false representations were materially misleading.

       610.   Defendants negligently, carelessly, and/or intentionally misrepresented the truth

regarding: 1) the high risk of ZOSTAVAX’s unreasonable, dangerous, and adverse side effects

associated with its use; 2) the efficacy of ZOSTAVAX, including the effect of time and the user’s

age on its efficacy post-inoculation; 3) off-label and unapproved uses for ZOSTAVAX.

       611.   Defendants negligently, carelessly, and/or intentionally omitted or concealed the

truth regarding: 1) the high risk of ZOSTAVAX’s unreasonable, dangerous, and adverse side




                                               86
Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 87 of 93 PageID 87




effects associated with its use; and 2) the efficacy of ZOSTAVAX, including the effect of time

and the user’s age on its efficacy post-inoculation.

       612.    After Defendants became aware of the increased and unreasonable risks of the

ZOSTAVAX vaccine, Defendants failed to communicate to the Plaintiff, Plaintiff’s healthcare

providers, and other consumers, that the administration of this vaccine increased the risk of viral

infection, post herpetic neuralgia, and other serious conditions.

       613.    Defendants’ misrepresentations and omissions were deceptive.

       614.    Because Plaintiff and Plaintiff’s healthcare providers justifiably relied on

Defendants’ misrepresentations of material facts and were unable to independently ascertain the

material facts omitted or concealed by Defendants regarding ZOSTAVAX, Plaintiff used

ZOSTAVAX and suffered injuries as alleged.

       615.    Protection of Florida consumers is codified in the Florida Deceptive and Unfair

Trade Practices Act (“FDUTPA”).

       616.    Commercial behavior that constitutes “unconscionable acts or practices, and unfair

or deceptive acts or practices in the conduct of any trade or commerce” is unlawful pursuant to the

FDUTPA, and a consumer who suffered a loss because of this conduct may bring an action for

damages.

       617.    At all relevant times, Merck, MSD, and McKesson engaged in continuous and

pointed commercial marketing activity and introduced the ZOSTAVAX vaccine heavily into the

stream of commerce within Florida and to Florida consumers.

       618.    At all relevant times, Merck, MSD, and McKesson engaged in a distribution and

sales strategy within the state of Florida intending to reach Florida consumers, including Plaintiff.




                                                 87
Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 88 of 93 PageID 88




       619.    At all relevant times, the ZOSTAVAX vaccine’s aggressive marketing campaign,

containing advertising techniques that evaded divulging the known serious risks and warnings to

consumers, including Plaintiff, was unconscionable commercial behavior and is impermissible

under the FDUTPA.

       620.    Defendants violated the FDUTPA by making false representations of material fact

regarding ZOSTAVX and concealing material facts regarding ZOSTAVAX to consumers, with

the intent to induce the sale and distribution of the vaccine for profit within Florida.

       621.    The information about ZOSTAVAX that Defendants disseminated, including via

the advertising campaigns targeted at Florida consumers, do not accurately portray or warn about

the efficacy or substantial propensity of serious risks associated with its use, thus deceptively

misleading consumers in a material aspect in violation of the FDUTPA.

       622.    Defendants are jointly and severally liable to Plaintiff for compensatory and

punitive damages, in amounts to be proven at trial, together with interest, costs of suit, attorneys'

fees and all such other relief as the Court deems proper.

                             COUNT X: LOSS OF CONSORTIUM
                                 (Against all Defendants)

       623.    Plaintiff incorporates by reference all prior allegations.

       624.    At all relevant times hereto, where applicable, Plaintiff has and/or had a spouse

(hereafter referred to as “Spouse Plaintiff”) and/or family members (hereafter referred to as

“Family Member Plaintiffs”) who have suffered injuries and losses as a result of the Plaintiff’s

injuries from ZOSTAVAX.

       625.    For the reasons set forth herein, Spouse Plaintiff and/or Family Member Plaintiffs

have necessarily paid and have become liable to pay for medical aid, treatment, monitoring,




                                                 88
Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 89 of 93 PageID 89




medications, and other expenditures and will necessarily incur further expenses of a similar nature

in the future as a proximate result of Defendants’ misconduct.

       626.    For the reasons set forth herein, Spouse Plaintiff and/or Family Member Plaintiffs

have suffered and will continue to suffer the loss of their loved one’s support, companionship,

services, society, love and affection.

       627.    For Spouse Plaintiff, Plaintiff alleges that their marital relationship was impaired

and depreciated, and the marital association between husband and wife has been altered.

       628.    Spouse Plaintiff and/or Family Member Plaintiffs have suffered great emotional

pain and mental anguish.

       629.    As a direct and proximate result of the conduct of Defendants, Plaintiff, Spouse

Plaintiff, and/or Family Member Plaintiffs suffered a disintegration and deterioration of the family

unit and the relationships existing therein, resulting in enhanced anguish, depression and other

symptoms of psychological stress and disorder.

       630.    As a direct and proximate result of the aforesaid and including the observance of

the suffering and physical deterioration of Plaintiff, Spouse Plaintiff and/or Family Member

Plaintiffs have and will continue to suffer permanent and ongoing psychological damage, which

may require future psychological and medical treatment.

       631.    As a direct and proximate result of Defendants’ negligence, strict liability, and

wrongful conduct, Spouse Plaintiff and/or Family Member Plaintiffs have been deprived of the

society, love, affection, companionship, care, and services of Plaintiff.

       632.    As a direct and proximate result of Defendants’ negligence, strict liability, and

wrongful conduct, Spouse Plaintiffs, Family Member Plaintiffs, and/or intimate partners of




                                                 89
Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 90 of 93 PageID 90




Plaintiffs, have sustained and will continue to sustain severe physical injuries, severe emotional

distress, economic losses and other damages.

       633.    Spouse Plaintiff and/or Family Member Plaintiffs of Plaintiff are entitled to

recovery for said losses pursuant to all applicable law.

       634.    Defendants are liable to Spouse Plaintiff and/or Family Member Plaintiffs, jointly

and severally, for all general, special, and equitable relief to which Spouse Plaintiff and/or Family

Member Plaintiffs are entitled by law in amounts to be proven at trial, together with interest, costs

of suit, attorneys' fees and all such other relief as the Court deems proper.

                             COUNT XI: UNJUST ENRICHMENT
                                 (Against all Defendants)

       635.    Plaintiff incorporates by reference all prior allegations.

       636.    Merck and MSD are and at all times were the designers, developers, manufacturers,

sellers, and/or suppliers of the ZOSTAVAX vaccine.

       637.    McKesson is and at all times was the promoter, marketer, packager, labeler,

distributer, and seller of the ZOSTAVAX vaccine, and the creator of marketing content to

maximize profits of the ZOSTAVAX vaccine on the market.

       638.    Plaintiff paid for the ZOSTAVAX vaccine to obtain a safe and effective form of

long-term prevention and protection against shingles and zoster-related injuries.

       639.    Merck and MSD accepted payment by and/or from Plaintiff from Plaintiff’s

purchase of the ZOSTAVAX vaccine.

       640.    McKesson accepted payment by and/or from Plaintiff from Plaintiff’s purchase of

the ZOSTAVAX vaccine.

       641.    Plaintiff has not received the safe and effective form of long-term prevention and

protection against shingles and zoster-related injuries for which Plaintiff paid.

                                                 90
Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 91 of 93 PageID 91




       642.    Instead, Plaintiff suffered from shingles and/or other zoster-related injuries despite

having been inoculated with the ZOSTAVAX vaccine.

       643.    Defendants profited and experienced financial gain from Plaintiff’s use of

ZOSTAVAX at the Plaintiff’s expense and detriment.

       644.    It would be inequitable for Defendants to keep this money if Plaintiff did not in fact

receive safe and effective treatment form of long-term prevention and protection against shingles

and zoster-related injuries for which Plaintiff paid.

       645.    Defendants should not be able to keep the money paid by Plaintiff for the

ZOSTAVAX vaccine.

       646.    Defendants are jointly and severally liable to Plaintiff for compensatory and

punitive damages, in amounts to be proven at trial, together with interest, costs of suit, attorneys'

fees and all such other relief as the Court deems proper.

                                     PRAYER FOR RELIEF

       WHEREFORE Plaintiff prays for relief and judgment against each of the Defendants as

appropriate to each cause of action alleged as follows:

           a. For general damages, including without limitation, past and future pain and
              suffering, past and future emotional distress, past and future loss of enjoyment of
              life, and other consequential damages as allowed by law in an amount to be proven
              at the time of trial;
           b. For special damages in an amount to be proven at the time of trial; including without
              limitation, past and future pain and suffering, past and future emotional distress,
              past and future loss of enjoyment of life, and other consequential damages as
              allowed by law in an amount to be proven at the time of trial;
           c. For statutory damages as set forth above, in an amount to be proven at the time of
              trial;
           d. For exemplary and punitive damages in an amount to be proven at the time of trial,
              and sufficient to punish Defendants or to deter Defendants and others from
              repeating the injurious conduct alleged herein;
           e. For pre-judgment and post-judgment interest on the above general and special
              damages;
           f. For costs of this suit and attorneys' fees; and

                                                 91
Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 92 of 93 PageID 92




         g. All other relief that this Court deems necessary, proper, and just.

                                DEMAND FOR JURY TRIAL

      Plaintiff demands trial by jury of all claims so triable.

Dated: November 2, 2018                              Respectfully submitted,

                                                     /s/ Carmen A. DeGisi
                                                     Carmen A. DeGisi, Esq.
                                                     Marc J. Bern & Partners LLP
                                                     101 West Elm Street, Suite 215
                                                     Conshohocken, PA 19428
                                                     Tel: (610) 941-9880
                                                     Fax: (610) 941-1088
                                                     Email: cdegisi@bernllp.com
                                                     Attorneys for Plaintiffs




                                                92
Case 2:18-cv-00745-JES-CM Document 1 Filed 11/02/18 Page 93 of 93 PageID 93




                                   CERTIFICATE OF SERVICE
        I CERTIFY that, on the 2nd day of November, 2018, I electronically filed the

foregoing with the Clerk of the Court by using the CM/ECF system, which will send a notice of

electronic filing to all parties of record.




                                              /s/ Carmen A. De Gisi
                                              Attorney for Plaintiffs




                                                93
